 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270Electrical South, Inc. and Amalgamated Clothing and Textile Workers Union, AFLŒCIO, CLC. Cases 11ŒCAŒ16048, 11ŒCAŒ16120Œ1, 11ŒCAŒ16176, 11ŒCAŒ16388, 11ŒCAŒ16448, 11ŒCAŒ16625, 11ŒCAŒ16700, and 11ŒCAŒ16863 December 11, 1998 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On March 17, 1997, Administrative Law Judge George Carson II issued the attached decision.  The Respondent filed exceptions and a supporting brief, the Charging Party filed cross-exceptions and a supporting brief, and the Respondent filed a brief in opposition. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der.2                                                                                                                                                        1 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  The Respondent also has excepted to the judge™s decision, asserting that it evidences bias and prejudice.  Upon our full consideration of the entire record in these proceedings, we find no evidence that the judge prejudged the case, made prejudicial rulings, or demonstrated bias against the Respondent in his analysis and discus-sion of the evidence. Contrary to the Respondent™s contention, we find that the judge did consider the possibility of witness bias in assessing the credibility of General Counsel™s witnesses Peter Adams, Glen Flaherty, Allen Murray, Donald Tucker, and Charles Trotter.  The judge permitted the Respondent to adduce evidence that these witnesses were, or had been involved in, litigation against the Respondent and that some had estab-lished businesses which, according to the Respondent, were its com-petitors.  Further, the Respondent addressed this issue in its posthearing brief to the judge.  Having considered the evidence and the Respon-dent™s post-hearing brief, the judge nonetheless credited the testimony of these witnesses regarding the circumstances surrounding the Re-spondent™s closure of the CPT department. In adopting the judge™s finding that Shift Supervisor Williamson violated Sec. 8(a)(1) by his May 12, 1994 remarks to employees attrib-uting changes in the Respondent™s break and telephone usage policies to employees™ union organizing efforts, we do not rely on fn. 9 of the judge™s decision.  In adopting the judge™s determination that the Respondent violated Sec. 8(a)(5) by unilaterally changing its past practice concerning em-ployee merit pay increases, we rely on the judge™s finding that the Respondent exercised its discretion differently in 1995 and 1996 from prior years and established a cap on the amount of the increase.  We find no merit in the Respondent™s exception to the judge™s finding based on an alleged failure of the Charging Party to request bargaining over the merit pay raises.  As the judge correctly found, although the Respondent™s policy of granting merit increases ante dated the Union™s certification, the amount of the merit increases was discretionary.  Thus, it was the Respondent™s obligation to give the Union notice and an opportunity to bargain regarding changes in the merit increase pro-gram.  It did not do so.  In any case, it is without merit for the Respon-dent to suggest that the Charging Party should have requested bargain-ing over the merit increases at a time when the parties had agreed to defer bargaining on economic issues (except health insurance, dis-cussed infra) until contract language issues had been settled.  The judge found, and we agree, that on June 19, 1995,3 the parties had reached impasse in their negotiations on the subject of health insurance, and that the Respondent was thus privileged to implement its health insurance proposal on July 1.  We agree that this is so, notwith-standing the Charging Party™s pending, unanswered June 21 information request regarding health insurance pre-scription costs and premiums.  As the judge found, the Charging Party made that information request after June 19, when the parties were at impasse.  In our view, the information request and the nonresponse thereto did not alter the fact that the parties were at impasse.  We further agree with the judge that information sought by the Charging Party in its June 21 information request was relevant information which the Respondent was obli-gated to provide, and that its failure to do so violated the Act. We do not agree, however, with the judge™s finding that the Respondent had no obligation to address the is-sue of health insurance when the Charging Party raised the issue during a negotiation meeting on July 21.  Ac-cordingly, we reverse the judge and find that the Re-spondent™s refusal to discuss insurance on July 21 vio-lated Section 8(a)(5) of the Act. The relevant facts are these.  The parties agreed to ad-dress noneconomic contract language in their collective-bargaining negotiations before turning to economic is-sues.  They had been bargaining over such language for several months without reaching agreement when, in late March 1995, the Respondent notified the Charging Party that it faced an imminent lapse in its health insurance coverage and a 70-percent increase in premiums in order to continue the existing coverage.  The parties agreed to bargain over insurance separately from the overall con-tract.  The Charging Party™s chief negotiator, Harris Raynor, testified that   . . . the current insurance package was going to expire on April 30th, and . . . we had to have something new in place by May the 1st or employees could conceiva-bly be without coverage . . . we were bargaining imme-diately for something that we could implement right away.  There is no evidence that the parties intended to fore-close all further discussion of health insurance once the danger of an insurance lapse had been avoided and they  2 We grant the parties™ August 19, 1998 joint motion to sever por-tions of the instant case relating to the discharge of Lee Sprecker, and we shall remand those portions of the case to the Regional Director for purposes of effectuating a settlement. 3 All dates are 1995 unless otherwise indicated. 327 NLRB No. 58  ELECTRICAL SOUTH, INC. 271had reached agreement or impasse on ﬁsomething [they] 
could implement right away.ﬂ 
The first bargaining session regarding insurance oc-
curred on April 10.  In late April the Respondent notified 
the Charging Party that its insurance coverage had been 
extended for an ﬁindefinite but not infiniteﬂ period.  The 
Charging Party did not advise the Respondent that, given 
the continuation of insurance coverage, it was no longer 
willing to negotiate insurance separately.  The parties 
continued to bargain separately about insurance, concur-
rent with their ongoing negotiation of contract language 
issues.   
By June 19, the Respondent™s position on its insurance 
proposal had hardened,
4 and the unit employees had re-
jected the Respondent™s proposal.  The Respondent asked 
the Charging Party if they we
re at impasse on insurance.  
In response, the Charging Party proposed, for the first 

time since the parties had agreed to bargain over insur-
ance separately, to deal with insurance as part of the 
whole economic package.  The Respondent protested the 
Charging Party™s attempt to 
ﬁchange the rules.ﬂ  Thereaf-
ter, the Respondent notified the Charging Party that the 
insurance negotiations were at impasse and that it in-
tended to implement its insurance proposal on July 1. 
On June 21, the Charging Party requested additional 
information regarding the Respondent™s insurance pro-

posal, including information 
about prescription costs and 
premiums. The Respondent had not responded to that 
information request when, on July 1, it implemented its 
health insurance proposal.  The Charging Party attempted 
to discuss health insurance and its outstanding request for 
information with the Respondent when they next met for 
bargaining on July 21.  The Respondent advised that the 
issue was settled and that it had no obligation to bargain 
further regarding insurance. 
On these facts, the 
judge found, and we
 agree, that the 
parties continued to have an agreement to bargain over 

health insurance separately, even after receiving notice 

that the insurance coverage would not lapse on April 30.  
Thus, we have found, in agre
ement with the judge, that 
the parties™ agreement to bargain separately remained in 
force, that the Respondent was justified in assuming that 
the parties were bargaining over insurance separately 
after the late-April extension 
of the insurance deadline, 
and that the Charging Party sought to ﬁchange the rulesﬂ 
on June 19 by proposing to bargain over insurance as 
part of the whole economic p
ackage.  We further agree 
with the judge that the parties had reached impasse in 
their health-insurance negotiations on June 19, 1995, and 
that the Respondent did not violate the Act by imple-
menting its insurance proposal on July 1.  We also have 
adopted the judge™s finding that the Charging Party™s 
June 21 request for information about  prescription costs 
                                                          
                                                           
4 As the judge has noted, there is no allegation of bad-faith bargain-
ing. 
and premiums was relevant with regard to the Charging 
Party™s formulation of future bargaining proposals, and 
that the Respondent violated Section 8(a)(5) of the Act 
by failing to provide the information.
5  However, inas-
much as this information concerned 
future
 bargaining 
proposals, the failure to supply this information did not 

taint or alter the impasse of June 19, which impasse re-
lated to a stop-gap measure.  
In light of the above findings
, we cannot agree with the 
judge that, because impasse had been reached and the 

Respondent™s insurance proposal had been implemented 
as of July 21, ﬁthere was no obligation on the part of Re-
spondent to address an economic item at that time.ﬂ  The 
impasse was reached with respect to a stop-gap measure 
to provide for coverage until a more permanent policy 

could be agreed upon.  The Respondent was under a con-
tinuing obligation to bargai
n for a more permanent ar-
rangement. Accordingly, the refusal to bargain, on July 
21, for a more permanent arrangement violated Section 
8(a)(5). 
Further, even assuming arguendo that the impasse of 
June 19 pertained to a stop-gap measure 
and
 a more 
permanent arrangement, this would not privilege the re-
fusal to bargain on July 21 for a more permanent ar-
rangement.  In this regard, we note that the Respondent 
unlawfully refused to supply information on June 21.  
Such information was relevant to bargaining for a more 

permanent arrangement.  Thus, to the extent that the im-
passe of June 19 pertained to a more permanent arrange-
ment, that impasse was broken on June 21, and could not 
privilege the refusal to bargain on July 21.   
Accordingly, we reverse the judge™s decision and find 
that the Respondent violated Section 8(a)(5) of the Act 
on July 21 when it refused to discuss health insurance 
with the Charging Party.
6  5 The Respondent has not excepted to the judge™s finding that its 
failure to provide requested in
formation violated the Act. 
6 To remedy the Respondent™s unlawful refusal to discuss health in-
surance, we shall modify the judge™s recommended Order by requiring 
the Respondent to cease and desist from its unlawful conduct.  The 
judge™s recommended Order, which 
we have adopted, as modified, 
already requires the Respondent to bargain with the Charging Party 
concerning unit employees™ terms and conditions of employment.  In 
view of our decision, that order to bargain encompasses the subject of 
health insurance.  Member Brame would find that the Respondent™s refusal to discuss 
health insurance on July 21 was la
wful because the parties were at 
lawful impasse as of June 19 and 
there is no evidence 
of any interven-ing event ﬁthat would be likely to a
ffect the existing impasse or the 
climate of bargaining.ﬂ  
Civic Motor Inns
, 300 NLRB 774, 775 (1990).  
Member Brame disagrees with his co
lleagues™ apparent finding that the 
Union™s June 21 information reque
st, and the Respondent™s unlawful 
refusal to provide the information, is
 sufficient to break the impasse, as 
this occurrence fails ﬁto give a suff
icient indication of changed circum-
stances to suggest that future bargai
ning might be fruitful.ﬂ  Id. at 776. 
Rather, Member Brame agrees with his colleagues™ finding that, ﬁin-
asmuch as this information concerned 
future bargaining proposals, the 
failure to supply this information di
d not taint or alter the impasse of 
June 19. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272AMENDED CONCLUSIONS OF LAW 
Add the following to Conclusion of Law 3, line 6, be-
tween ﬁmerit increasesﬂ and ﬁand failingﬂ:  ﬁrefusing to 
address health insurance du
ring collective-bargaining 
negotiations before reaching impasse or agreement on an 
overall contract.ﬂ 
ORDER The National Labor Relations Board orders that the 
Respondent, Electrical South, Inc., Greensboro, North 
Carolina, its officers, agents, successors, and assigns, 

shall 
1.  Cease and desist from 
(a) Advising employees that, 
because of their union ac-
tivities, company policies will be more strictly enforced 

and discussion about the Union will be prohibited. 
(b) Advising employees that 
selection of the Union as 
their collective-bargaining representative was futile. 
(c) Coercively interrogating employees concerning 
their union sympathies, activities, and desires and creat-
ing the impression that their union activities were under 
surveillance. 
(d) Advising employees that the wearing of union in-
signia is inappropriate. 
(e) Threatening unspecified reprisals and plant and de-
partment closure because of
 employees™ union activities. 
(f) Eliminating departments, laying off employees, de-
nying them bonuses, or issui
ng written and verbal warn-
ings because they engage in union activities or other pro-
tected concerted activities. 
(g) Unilaterally changing company policies relating to 
breaks, discipline for violation of its tobacco policy, 

parking, and bidding
 on job vacancies. 
(h) Unilaterally creating an assistant supervisory posi-
tion that includes the continued performance of bargain-
ing unit work. 
(i)  Dealing directly with employees regarding the 
scheduling and length of breaks. 
(j) Unilaterally establishing employee wages by grant-
ing merit increases without no
tice to, or bargaining with, 
the Union. 
(k) Failing and refusing to provide relevant informa-
tion relating to the cost of drug coverage. 
(l) Refusing to address health insurance during collec-
tive bargaining negotiations before reaching impasse or 
agreement on an overall contract. 
(m) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Reestablish the CPT department at its Greensboro, 
North Carolina, facility in a manner consistent with its 
operation prior to January 23, 1995. 
(b) Within 14 days from the date of this Order, offer 
Peter Adams, Glen Flaherty
, Alan Haynes, Russ Jenson, 
Stephanie Lewellen, Dwayne Linden, Allen Murray, and 
Jeffery Pippen full reinstatement to their former jobs or, 
if those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 

other rights or privileges previously enjoyed. 
(c) Make the employees named above in subparagraph 
(b) whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, in the 
manner set forth in the remedy section of the decision. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful layoffs of 
Peter Adams, Glen Flaherty
, Alan Haynes, Russ Jenson, 
Stephanie Lewellen, Dwayne Linden, Allen Murray, and 

Jefferey Pippen, the unlawful written warnings to David 
Albertson and Charles Trotter, and the unlawful verbal 
warning to Doug Gwaltney, an
d within 3 days thereafter, 
notify the employees in writing that this has been done 

and that the discipline will not be used against them in 

any way. 
(e) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
 All full-time and regular part-time employees in the 
ATE engineering department and the component test 
engineering department including calibration engineer, 
and all full-time and regular part-time production and 
maintenance employees, including schematic and parts 
department employees, engineering aides and traffic 
(shipping and receiving) department employees em-
ployed by the Respondent at its Greensboro, North 
Carolina, facility; excluding all other employees, in-
cluding office clerical employees, customer service 
employees, CIS employees, REA employees, QAD 
employees, outsource/exchange employees, piece work 
department employees, marketing and accounting em-
ployees, guards and supervisors as defined in the Act. 
 (f) Upon the request of the Union, rescind any or all 
changes relating to breaks, discipline for violation of its 
tobacco policy, parking, bi
dding on job vacancies, and 
creation of an assistant supervisory position that includes 
the continued performance of bargaining unit work. 
(g) Make whole the bargaining unit employees for any 
losses they may have suffered by Respondent™s unilateral 

implementation of annual merit raises in the manner set 
forth in the remedy section of this decision and, upon the 
request of the Union, bargain concerning employee 
wages as affected by the granting of merit increases. 
(h) Provide the information requested by the Union on 
June 21, 1994. 
(i) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
 ELECTRICAL SOUTH, INC. 273other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(j) Within 14 days after service by the Region, post at its 
facility in Greensboro, North 
Carolina, copies of the at-tached notice marked ﬁAppendix.ﬂ
7 Copies of the notice, 
on forms provided by the Regional Director for Region 11, 
after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent immediately 
upon receipt and maintained fo
r 60 consecutive days in conspicuous places including a
ll places where notices to 
employees are customarily posted. Reasonable steps shall 

be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material.  In 
the event that, during the pendency of these proceedings, 

the Respondent has gone out of business or closed the 
facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the 

notice to all current employees and former employees em-
ployed by the Respondent at any time since May 26, 1994. 
(k) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the joint motion to 
sever the portion of the Case 11ŒCAŒ16863 pertaining to 

the discharge of Lee Sprecker 
is granted and that portion 

of the case is remanded to the Regional Director for Re-
gion 11 for the purpose of effectuating a settlement. 
  APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
                                                           
 7 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
WE WILL NOT advise you that
, because of your un-
ion activities, company policies will be more strictly en-
forced and discussion about the Union will be prohibited, 
nor will we advise you that selection of the Union as 
your collective-bargaining representative was futile. 
WE WILL NOT coercively question you about your 
union support or activities, nor will we create the impres-

sion that your union activities are under surveillance. 
WE WILL NOT advise you that the wearing of union 
insignia is inappropriate. 
WE WILL NOT threaten you 
with unspecified repri-
sals and plant and department closure because of your 
union activities. 
WE WILL NOT eliminate departments, lay you off, 
deny you bonuses, or issue written and verbal warnings 
because you engage in union 
activities or other protected 
concerted activities. 
WE WILL NOT refuse to bargain with the Union re-
garding your terms and conditions of employment. 
WE WILL NOT refuse to address health insurance 
during collective-bargaining negotiations before reaching 

impasse or agreement on an overall contract. 
WE WILL NOT unilaterally change your wages, 
hours, or working conditions, and WE WILL, upon the 

request of the Union, rescind any or all changes relating 
to breaks, discipline for viol
ation of our tobacco policy, 
parking, bidding on job vacancies, and the creation of an 
assistant supervisory position that includes the continued 
performance of bargaining unit work. 
WE WILL NOT unilaterally establish employee wages 
by granting merit increases without notice to, or bargain-

ing with the Union, and WE WILL make whole the bar-
gaining unit employees for any losses they may have 
suffered by our unilateral implementation of annual merit 
raises, and WE WILL bargain, on request, concerning 
employee wages as affected by
 the granting of merit in-
creases. WE WILL NOT deal directly with you regarding the 
scheduling and length of breaks. 
WE WILL NOT fail to provide the Union with rele-
vant information that it has requested, and WE WILL 
provide the information requested by the Union on June 
21, 1994. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Peter Ad
ams, Glen Flaherty, Alan 
Haynes, Russ Jenson, Stephanie Lewellen, Dwayne Lin-
den, Allen Murray, and Jeff
erey Pippen full reinstate-
ment to their former jobs or, if those jobs no longer exist, 
to substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
WE WILL make Peter Adams, Glen Flaherty, Alan 
Haynes, Russ Jenson, Stephanie Lewellen, Dwayne Lin-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274den, Allen Murray, and Jefferey Pippen whole for any 
loss of earnings and other benefits resulting from their 
discharges, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the layoffs of Peter Adams, 
Glen Flaherty, Alan Haynes, 
Russ Jenson, Stephanie Lewellen, Dwayne Linden, Allen 
Murray, and Jefferey Pippen  and the written warnings to 
David Albertson and Charles Trotter, and the verbal 
warning to Doug Gwaltney, and WE WILL, within 3 

days thereafter notify them in writing that this has been 
done and that the discipline will not be used against them 
in any way. 
WE WILL reestablish the CPT department at our 
Greensboro, North Carolina, facility in a manner consis-

tent with its operation prior to January 23, 1995. 
WE WILL, on request, bargain with Amalgamated 
Clothing and Textile Workers Union, AFLŒCIO, CLC, 

as the exclusive representative of the employees in the 
following appropriate unit concerning terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement: 
 All full-time and regular part-time employees in the 
ATE engineering department and the component test 
engineering department including calibration engineer, 

and all full-time and regular part-time production and 
maintenance employees, including schematic and parts 
department employees, engineering aides and traffic 
(shipping and receiving) department employees em-
ployed by the Respondent at its Greensboro, North 
Carolina, facility; excluding all other employees, in-
cluding office clerical employees, customer service 
employees, CIS employees, REA employees, QAD 
employees, outsource/exchange employees, piece work 
department employees, marketing and accounting em-
ployees, guards and supervisors as defined in the Act. 
 ELECTRICAL SOUTH, INC. 
 Jasper C. Brown, Jr., Esq., 
for the General Counsel.
 Allan L. Shackelford and John G. McDonald, Esqs., for the Respondent. David M. Prouty, Esq., 
for the Charging Party.
 DECISION STATEMENT OF THE CASE 
GEORGE CARSON II, Administrative Law Judge. This 
case was tried in Winston-Sale
m, North Carolina, on Septem-
ber 30, October 1, 2, and 3, and November 4 and 5, 1996,
1 upon a consolidated complaint which issued on April 12, 1996.
2 The 
                                                          
                                                                                             
1 All dates are 1994 unless otherwise indicated. 
2 The charge in Case 11ŒCAŒ16048 was filed on May 26. The 
charge in Case 11ŒCAŒ16120Œ1 was 
filed on July 12, was amended on 
August 26, and was again amended on March 3, 1995. The charge in 
Case 11ŒCAŒ16176 was filed on August 19. The charge in Case 11Œ
CAŒ16388 was filed on January 25, 1995. The charge in Case 11ŒCAŒ
16448 was filed on March 3, 1995, was amended on March 24, 1995, 
complaint alleges numerous violati
ons of Section 8(a)(1), vari-
ous violations of Section 8(a
)(3), including a discharge and 
elimination of a department, and multiple unilateral changes 
and a refusal to provide information in violation of Section 
8(a)(5). Respondent™s timely answer
 denies all violations of the 
Act.3 On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by all parties, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a Delaware limite
d partnership, is engaged 
in industrial electronics repair 
at its facility in Greensboro, 
North Carolina, where it annual
ly purchases and receives goods 
and materials valued in exce
ss of $50,000 directly from points 
outside the State of North Carolina. The Respondent admits and 
I find and conclude that it is an employer engaged in commerce 

within the meaning of Section 2(2), (6), and (7) of the Act. 
I find and conclude that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.
4  II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background Electrical South is engaged in
 the business of repairing in-
dustrial computer boards and va
rious electronic controls. The 
majority of its work is performed by technicians who use 

schematics, usually provided by the manufacturer of the PC 
board, to isolate the problem and repair it. From 1992 until 
January 1995, Electrical South 
also employed a number of 
engineers in its component test
 (CPT) department. These engi-
neers repaired one-of-a-kind PC
 boards for which schematics 
were not available. In early 1994
, Electrical South was a corpo-
ration owned by President Greg Smith. Smith sold the Com-
pany in late 1994 to a limited 
partnership. He continued as 
chief executive officer (CEO) of the Company. 
Electrical South was a nonun
ion company. Its employee 
handbook stated that ﬁit is certainly our desire that it always 
remain that way.™™ In further discussion of the Company™s non-
union status, the handbook requested 
that, if an employee were 
solicited to sign a union card, ﬁwe are asking you now to refuse 
to sign it.™™ Notwithstanding 
this request, em
ployees sought 
representation by the Union in early 1994. Respondent opposed 
the Union during the campaign. A 
Globe5 election, in which the 
CPT engineers voted to be incl
uded in the unit with production 
 and was again amended on April 26, 1995. The charge in Case 11ŒCAŒ
16625 was filed on July 17, 1995. The charge in Case 11ŒCAŒ16700 
was filed on September 18, 1995. Th
e charge in Case 11ŒCAŒ16863 
was filed on February 1, 1996. 
3 The answer pleads that Sec. 10(b) bars several 8(a)(1) and (5) alle-
gations. Respondent did not argue this de
fense at hearing or in its brief. 
Amendments to a timely charge are deem
ed to relate back to the date of 
filing of the original charge, so long as the matters alleged are similar 
and arise out of the ﬁsame course of conduct.™™ 
Pankratz Forest Indus-
tries, 269 NLRB 33 (1984); see also 
Helnick Corp., 301 NLRB 128 
(1991). The amended charge in Ca
se 11ŒCAŒ16120Œ1, initially filed on 
July 12, includes the disputed allegations. They arise out of the same 

course of conduct and are similar to
 the violations initially alleged. 
4 Subsequent to the filing of the 
charges herein, the Union merged 
with the International Ladies™ Garment Workers™ Union to form the 
Union of Needletrades, Industrial 
and Textile Employees, AFLŒCIO, 
CLC (UNITE). 5 Globe Machine & Stamping Co.,
 3 NLRB 294 (1937). 
 ELECTRICAL SOUTH, INC. 275and maintenance employees and which the Union won, was 
held on May 6. Respondent file
d objections to the election. 
Prior to the Union™s certification, Respondent made various 
changes in policies without bargaining with the Union. The 
Union was certified on September 9. The parties first met for 
contract negotiations on December 16. In January 1995, Re-
spondent announced the 
elimination of the 
CPT department. In 
March 1995, Respondent contacted the Union in regard to an 
anticipated lapse in insuranc
e coverage. The alleged unfair 
labor practices, with the excepti
on of a discharge in January 
1996, occurred in the foregoing context. The principal man-
agement officials involved in th
e alleged unfair labor practices 
are CEO Greg Smith, Vice President of Engineering Kenny 
Kirschstein,
6 to whom supervisor of the CPT department, Phil 
Anderson, reported until January
 1995, and Vice President of 
Production Peter Mitchell,7 to whom second-shift Supervisor 
Robert (Willie) Williamson reported. 
B. The 8(a)(1) Allegations 
The complaint alleges that on May 12, shortly after the elec-
tion, Supervisor Williamson informed employees that break-
times and the telephone usage and 
tardiness policies were being changed because of the employees™ union activities. On May 
12, Williamson met with the second-shift employees under his 
supervision. He prefaced his remarks saying, ﬁ[T]his is what 
you asked for. You asked for mo
re structure. Congratulations. 
You got it.™™8 Williamson then announced that, effective the 
following Monday, there would be various changes including 

fixed, instead of flexible, breaks, a change in the practice re-
garding telephone messages whereb
y calls would be placed on 
a bulletin board, not put through to the employees, and a more 
strictly enforced tardiness polic
y. In response to an employee 
question regarding why this was happening, Williamson re-

sponded, ﬁYou wanted changes, y
ou™re going to get changes.™™
9 Williamson acknowledged that his announcement was re-

quested by Vice President Peter Mitchell who, in response to 
the organizational campaign, directed that all policies be more 
strictly enforced. Regarding the change in the break policy, 
both Williamson and technician Gwaltney confirmed that 
breakroom overcrowding was a problem on the first shift. 
Williamson™s announcement that the employees wanted 
change, or more structure, and 
then congratulating them when 
informing them of what they we
re going to get, could not have 
been more clear. The announced
 changes were not what the 
employees wanted. There is no evidence of any problem re-
garding the telephone or tardiness, and breakroom overcrowd-
ing was not a problem on the second shift. Employees on Wil-
liamson™s shift had previously en
joyed a flexible break sched-
                                                          
                                                           
6 Kirschstein had been vice presid
ent of both engineering and pro-
duction until the two positions were split in February 1994. 
7 Mitchell is currently vice presiden
t of marketing. He assumed the 
position of vice president of production for about 6 months in February 
1994. The current vice president of production, Fred Kramer, assumed 
that position in the summer of 1994. 
8 Technician Doug Gwaltney recalled Williamson prefacing his re-
marks by saying, ﬁYou wanted fixed 
policies, now you are going to get 
them,™™ or words to that effect. He
 explained that an employee concern 
had been the absence of fixed policie
s regarding such matters as apply-
ing for shift changes.  
9 Technician Chris Myers recalle
d that Williamson mentioned the 
Union in reference to the employees wanting changes, but this was not 
corroborated. I find that Myers hear
d what Williamson meant, not what 
he said. 
ule. The announcement of the change in the break policy and 
more rigid enforcement of the 
telephone and tardiness policies, 
made as a congratulatory announcement on the heels of the 

union election victory, violated Section 8(a)(1) of the Act. 
Fi-delity Telephone Co
., 236 NLRB 166 (1978).
10 The complaint alleges that, on May 19, Vice President Peter 
Mitchell advised that selecti
on of the Union would adversely 
affect employees in that it would result in economic failure and 
loss of customers and job opportunities. On May 19 technician 
Doug Gwaltney met with Mitchell 
regarding what he felt was 
an unfair assignment of work by his supervisor, Williamson. 

After discussing that situation,
 Mitchell commented that since 
ﬁyou guys™™ voted the Union in, the Company™s stock had been 

crumbling. Gwaltney noted that Smith owned the Company 
and, unless he was manipulating 
something, the stock couldn™t 
be crumbling.11 Mitchell then mentioned having trouble getting 
customers and stated that the Company had to stop all expan-
sion plans. Gwaltney also challenged this, noting that the Com-
pany had begun ﬁcaging™™ in the parts room. Mitchell com-
mented that the Company had to do that because of the Union 
and then noted that ﬁI didn™t mean to say that.™™
12 Mitchell did not specifically 
deny making any of the forego-
ing comments, and I credit Gwaltney™s testimony concerning 
this conversation. His r
ecollection of it was clear.13 Although Gwaltney challenged the comments, Mitchell™s reference to the 
employees voting the Union in, followed by statements relating 
to crumbling stock, loss of cu
stomers, and cessation of expan-
sion plans, clearly conveyed the message that the employees™ 
selection of the Union as their bargaining representative was 
futile. He cited no objective data in support of his statements. 
Respondent, through Mitchell™s co
mments, violated Section 8(a)(1) of the Act. 
The General Counsel contends 
that Respondent violated Sec-
tion 8(a)(1) of the Act by reduc
ing the time allowed for per-
formance improvement. Technician James Spencer, a current 
employee, supported the Union in
 the organizational campaign 
by speaking in favor of it and wearing a union shirt and button. 
In late April or early May, he
 received his semiannual evalua-
tion from his supervisor, William
son. Neither the Union, nor 
Spencer™s union activity, was mentioned by Williamson or 
Spencer. The evaluation stated that Spencer was not performing 
up to expectations in various 
areas, specifically his backlog, 
 y. 10 It was Williamson™s attribution of the changes to the employees™ 
selection of the Union as their bargaining representative that constitutes 
the violation of the Act. An employer does not independently violate 
Sec. 8(a)(1) of the Act by making nondiscriminatory changes in the 

aftermath of a union campaign. 
Waste Stream Management
, 315 NLRB 
1088, 1090 (1994). As hereinafter discussed, Respondent had an 

obligation to meet and bargain with 
the Union regarding the change in 
the break polic11 Mitchell testified that he did not specifically recall making the 
comment regarding stock, and then 
testified that Electrical South had 
no stock and was not publicly traded. In May 1994, the Company, 
although not having publicly traded 
stock, was a corporation, with 
Smith being the owner. 
12 Mitchell was not asked to what 
ﬁcaging™™ referred, but his contem-
poraneous comment, that it was 
occurring ﬁbecause of the Union,™™ 
establishes that Respondent was taking some action in the parts room in 
response to the Union™s election victory. 
13 Mitchell testified that his office had been ﬁa revolving door™™ at 
the time of the organizational camp
aign and election, thus explaining 
his lack of specific recollection. He 
admitted that he probably said that 
bringing in the Union could cause the Company to lose customers. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276i.e., jobs assigned but not comp
leted, or at least worked on, 
within 10 days. This same defici
ency had been noted in Octo-
ber 1993. The evaluation concludes by placing Spencer on 30 
days probation. There is no evidence of any other occasion 
when an employee was given 30, instead of 90, days in which 
to improve performance. Spencer
™s performance improved and, in October, he received a satis
factory annual evaluation, which 
is the evaluation that determines pay raises. He received a pay 
raise. Williamson explained that Vice President Mitchell was 
seeking to assure that jobs were
 handled in a timely manner and 
also was seeking to shorten the amount of time necessary to 
resolve problems. He stated that
 the shorter probationary period 
was ﬁmainly™™ because of what Mitchell wanted, and that union 
activity played no part in his action. 
General Counsel did not allege th
is incident as a violation of 
Section 8(a)(3) and did not adduc
e documentary evidence relat-
ing to disparity of treatment. It
 is undisputed that Respondent™s 
practice had been to place employees on probation for 90 days. 
There is no evidence of any other employee having been placed 
on 30 days probation. Neverthele
ss, on the basis of the Section 8(a)(1) pleading, there would be 
no alleged violation of the Act 
if Spencer had been placed 
on 90 days probation. I am uncon-
vinced that this was a union related, instead of a production 
related, decision. Unlike the announcement of scheduled breaks 
and strict enforcement of the 
telephone and tardiness policies, 
Williamson did not made a comment alluding to employee 

union activity. The probation was imposed in the standard 6-
month evaluation of employee 
performance, and I credit Wil-
liamson™s testimony that union activity played no part in this 

action. I find that General Counsel
 has not established that Re-
spondent violated Section 8(a)(1) of the Act by placing Spencer 

on 30 days probation. 
General Counsel has alleged tw
o instances in which Respon-
dent allegedly created an impression of surveillance. The first 
of these relates to an interview between Vice President Kirsch-
stein and engineer Flaherty, 
from which an allegation of 
interrogation also arises. During the 2 weeks prior to the elec-
tion, engineer Glen Flaherty understood that Vice President 
Kirschstein was conducting individual meetings with employ-
ees. Flaherty had not been invol
ved in the organizational cam-
paign at the beginning. As it 
had progressed, he had become 
more involved. On April 28 or 29, 
Flaherty was told it was time 
for his meeting. The meeting was a closed-door meeting in 
Kirschstein™s office. After preliminary pleasantries, Kirschstein 
stated to Flaherty that ﬁrumor has it that you™re a ringleader of 
the Union,™™ and then looked dire
ctly at him for a response. 
Flaherty was unprepared for such a comment and did not say 

anything for a couple of minutes.
14 In the course of the meeting 
Kirschstein questioned Flaherty concerning what he expected to 
get out of the Union, whether he
 expected more money, more 
benefits. Kirschstein did not address this
 meeting in his testimony, 
thus Flaherty™s testimony is unr
ebutted. Flaherty™s immediate 
supervisor was Anderson. Kirschstein was vice president of 
engineering. The credible testimony of Flaherty establishes that 
Respondent, through one of its highest executives, sought to 
confirm whether Flaherty had b
ecome a ringleader and to de-                                                          
                                                           
14 Flaherty™s reaction suggests that, although he had gradually be-
come more active in the campaign, he certainly did not consider him-
self a ringleader. Respondent did not establish that Flaherty™s senti-
ments were generally known at the time this interrogation took place. 
termine the strength of his support for the Union. Kirschstein™s 
opening of the conversation by i
ndicating he had heard a rumor 
that Flaherty was a ringleader, without identifying the source of 

the rumor, created the impression that his union activities were 
under surveillance. 
Athens Disposal Co., 315 NLRB 87, 98 
(1994). This was no casual conversation. An employee had 

been called to the office of a vice president so that the vice 
president, by interrogation, could confirm whether the em-
ployee was indeed a ringleader. In so doing Respondent vio-
lated Section 8(a)(1) of the Act. 
The second allegation regardin
g an impression of surveil-
lance arises from a comment by 
Supervisor Anderson on June 
6. Flaherty had, on behalf of the Union, attended a Southern 

Conference union meeting in Atla
nta, Georgia. Upon his return to work Anderson asked if he had a good time at the union 
meeting. Anderson recalled hearing, through the grapevine, that 
Flaherty had attended a union m
eeting in Atlanta and vaguely 
recalled asking him how it went. Unlike the meeting with 
Kirschstein, there is no evidence of coercion in Anderson ask-
ing whether Flaherty had a good time at the union meeting. It 
was common knowledge that Flaherty was taking this trip to 
Atlanta on behalf of the Union.
 The casual asking if Flaherty 
had a good time did not violate the Act. 
The complaint alleges two instances of interrogation, the one 
involving Kirschstein and Flaher
ty, discussed above, and an-

other involving Kirschstein and 
Supervisor Anderson in March. 
At that time Russell Jenson, an employee in the CPT depart-
ment, met with Anderson, his dir
ect supervisor, and Kirschstein 
regarding his annual evaluation
. Jenson was not a declared 
union adherent and had worn no bu
ttons or pins. In that meet-ing, after reviewing Jenson™s 
evaluation, which was positive, 
Kirschstein asked what Jenson thought about the Union and the 
election. 
Anderson did not address this meeting in his testimony. 
Kirschstein vaguely remembered that the Union was discussed 
in this meeting, but he recalled
 no particulars. I credit Jenson. 
Vice President Kirschstein sought to determine Jenson™s union 
sentiments. He did this in his o
ffice, in the presence of Jenson™s 
immediate supervisor, and in the context of a formal meeting in 

which Jenson was receiving his annual evaluation. Given these 
circumstances, where an empl
oyee whose union sentiments 
were unknown was receiving his annual evaluation, I find the 
interrogation by a company vice president to be coercive. 
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985). In ques-
tioning Jensen, Respondent violated Section 8(a)(1) of the 
Act.15 The complaint alleges that, on 
May 9, Supervisor Anderson 
advised employees that their selection of the Union as their 
collective-bargaining representative had been futile, threatened 
plant closure, threatened clos
ure of the CPT department, and 
threatened employees with unspecified reprisals.
16 On May 9, 
 15 The complaint also alleges that Kirschstein advised that it would 
be futile to select the Union at 
this meeting; however there was no 
evidence adduced in support of that allegation. 
16 The complaint also alleges comments relating to futility on April 
20, 1994, and mid-January 1995. No evidence was adduced relating to 
any comments by Anderson on April 20. On January 17 or 18, after 
closure of the CPT department was announced on January 16, Flaherty 
related a conversation in which Ande
rson stated that he had argued to 
keep the department open but that 
Smith could not have cared less 
about the department™s profitability, 
ﬁall that Greg could keep talking 
about . . . was . . . our Union involvement.™™ Anderson did not deny any 
 ELECTRICAL SOUTH, INC. 277shortly after the election, Ande
rson spoke to employees of the 
CPT department. He stated that he felt as if he had been kicked 
or punched in the stomach, that the scuttlebutt was that the 
department had voted 9 to 1 in 
favor of the Union. He noted 
that his superiors held hi
m personally responsible.
17 He told the 
employees that they had made a mistake. He then made the 
following statement: 
 You know, Greg Smith basically could take his equipment 
and his customer base and move somewhere else tomorrow 
and basically close the doors here, so don™t feel that just be-
cause you have a Union involved that is going to be the an-
swer to all your questions, or all your issues that you have.
18  Anderson concluded his remarks 
by saying the Company was 
going to hold the employees to the letter of anything they had 
in writing and the employees had better watch their backs.
19 The complaint also alleges th
at on January 9, 1995, Ander-
son threatened closure of the 
CPT department. On January 9, 
1995, Supervisor Anderson informed the CPT employees that 
management had been thinking about eliminating the CPT de-
partment and that the Union had 
been part of the reasoning, but 
that management had decided against it. When noting that the 

Union had been a factor, Anders
on told the CPT employees that 
they ﬁwere still looked upon unfavorably.™™
20 Anderson™s acknowledged statement establishes the allega-
tions of futility and plant closure. I have credited the undenied 
                                                                                            
                                                           
of these comments. Although I do not find these comments to constitute 
a threat of futility, I do find them re
levant in evaluating Respondent™s 
motive for closing the department. 
17 In January 1995, when the engineers learned that elimination of 
the CPT department had been considered, but rejected, Anderson again 
reported that ﬁthey™™ believed that th
e department had voted 9 to 1 or 8 
to 1 in favor of the Union. Smith de
nied telling anyone that he believed 
the CPT department had voted 9 to 1 or 8 to 1 in favor of the Union, 

saying ﬁI had no way of having access to those results, and how they 
voted. I didn™t make that statement.™™ On cross examination, Smith™s 
testimony was demonstrated to be false when it was brought to his 
attention that the engineers had diffe
rently colored ballots since they had first to vote to be included in the unit with the technicians. Thus, 
contrary to his initial testimony, Smith did have access to the results. 
He was present when the differently colored ballots were counted. 
When reminded of this and asked whether the engineers™ vote regarding 

inclusion in the unit was about 9 to 1, Smith answered ﬁI guess that it 
was. I don™t recall.™™ When asked wh
ether the vote for the Union was 
exactly the same, 9 to 1, Smith again answered ﬁI guess that it was. I 
don™t recall.™™ After reconfirming Sm
ith™s presence at the count, Coun-
sel for the Charging Party again aske
d whether the vote was 9 to 1, and 
Smith parried by asking, ﬁWas it?™™ Counsel responded ﬁDoes that 

sound right to you?™™ Unwilling to make this critical admission, Smith 
responded, ﬁIf you say so. I don™t recall the exact count.™™ Smith was at 
the count and I find that he knew how the engineers voted, and that he 
told Anderson that he held hi
m responsible for their actions. 
18 Anderson acknowledged making the 
foregoing statement. He also 
acknowledged that he took it personally that the CPT engineers, who 

voted to be part of the unit, had ﬁvoted in a Union.™™ Anderson was 
asked no other questions regarding 
the comments he made on May 9. 
19 The above summary is from the mutually corroborative testimony 
of employees Allen Murray, Glen Fl
aherty, and the admitted statement 
by Anderson. Insofar as I have
 credited Anderson™s acknowledged 
statement, I do not find that Ande
rson mentioned closure of the CPT 
department separately from closure 
of the Company at this time. Prior 
to this meeting Flaherty, the seni
or employee, had spoken privately 
with Anderson who had commented that he was concerned the Com-
pany might be looking for revenge. 
20 Anderson did not deny these comments. 
testimony that the employees were told to watch their backs. 
This constituted a threat of unspecified reprisals. Informing the 
CPT employees that serious cons
ideration had been given to 
eliminating the department, that
 the Union had been a factor, 
and that the CPT employees ﬁwere still looked upon unfavora-
bly,™™ constituted a not very veiled threat of closure of the de-
partment if the employees did not desist from their support of 
the Union. All of the foregoing c
onstitute violations of Section 
8(a)(1). The complaint alleges that, in mid-August, CEO Greg Smith 
advised employees that their selection of the Union as their 
collective-bargaining representativ
e had been futile and threat-
ened plant closure. These allegations aris
e from a conversation 
between Smith and engineer Peter Adams. Adams met with 
Smith to discuss a problem with his paycheck, a problem with 
Vice President Kirschstein, and the Union. He had told Smith 

that he would vote against the Union, which he had. He re-
minded Smith of this and stated that now he intended to get 
involved because he did not par
ticularly want the individuals 
that he expected to be elected to the bargaining committee to 
represent him. He continued, 
noting that he thought it would 
help if a more reasonable person,
 such as himself, was on the 
committee. Smith responded that it
 would not make any differ-
ence, there would be no contract. Smith commented that it 
would be nice to have a more reasonable person, but that he 
would not be at any negotiating session, that he was afraid he 
would get so angry he™d bring a gun and shoot somebody. He 
explained that he would hire a lawyer to negotiate for him and 
that the lawyer would negotiate until the doors closed.
21 He 
then added that he was obligated to negotiate, but he did not 
have to sign a contract. Smith we
nt on to state that if the em-
ployees could ask for more, he c
ould ask for less, saying that he 
could ask for everybody to take a 20-percent pay cut. 
I credit Adams, whose recollection of the meeting was quite 
clear.
22 He went to Smith concerning the three issues noted 
above. He assured Smith that he
 had kept his commitment to 
vote against the Union, a commitment obviously made prior to 

the election. Smith then ﬁsort of laughed™™ and made the state-
ments suggesting the futility of 
Adams™ proposed plans, since 
 21 Adams recalled the similarity between this comment and one 
made by Smith prior to the election. He stated that Smith said the Com-
pany would not be unionized, he w
ould close the doors first. Adams 
acknowledged that, in a prior statement,
 he had said that Smith had said 
ﬁuntil the doors closed or until hell freezes over.™™ He states that what 

he had meant was that Smith had fu
mbled for an expression and said 
ﬁuntil the doors closed™™ as if he were saying ﬁuntil hell freezes over.™™ 

Adams noted that Smith™s public comments ﬁchanged™™ after he re-
ceived legal advice. 
22 Smith testified that he had seve
ral conversations with Adams, in-
cluding one in which he says Adams informed him he was not for the 
Union, but was going to get involved in the process. In response to a 
question by Counsel for General Couns
el, Smith testified that he did 
not recall what response he gave wh
en Adams told him he was going to 
try to get on the negotiating committee.
 Despite his absence of recollec-
tion regarding what he did say, Sm
ith purported to recall what he did 
not say. Thus, in response to specific questions posed by Counsel for 
Respondent, Smith denied saying there 
would never be a contract, that 
he would not be at negotiating sessions for fear of harming someone, 
and that he would hire a lawyer to negotiate until the doors closed. He 

acknowledged saying that he was not ob
ligated to sign a contract, that 
he was only obligated to negotiate and that the Union could ask for 
more and he could ask for less. A 
specific question was not posed re-
garding his illustration of asking for everyone to take a 20-percent pay 
cut. I do not credit his denials. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278there would be no contract; rather, there would be negotiations 
until the doors closed. I find that Respondent violated Section 
8(a)(1) of the Act by advising that bargaining with Respondent 
would be futile and thre
atening plant closure. 
The complaint alleges that Respondent unlawfully discour-
aged employees from wearing clothing with union insignia. On 
May 5 or 6, Flaherty wore a shirt with union insignia to work. 
Kirschstein commented that it was an awfully ugly shirt that he 
was wearing. About 2 hours later, Supervisor Anderson stated 
that wearing the shirt was 
unprofessional. Anderson acknowl-
edged telling Flaherty that he 
should not flaunt his union adher-
ence, not to wave it in ev
erybody™s face. Jenson overheard 
Anderson tell Flaherty that wearing the shirt was unprofes-
sional. Allen Murray, another CPT engineer, testified that Su-
pervisor Anderson stated that he
 would appreciate the engineers 
not wearing any paraphernalia, that it would not reflect well on 

the department or him. Rega
rdless of how Anderson phrased 
his feelings regarding Flaherty™s wearing of a shirt with union 
insignia, the message was clear. 
It was inappropriate for a CPT 
engineer to publicly display his support for the union in that 

manner. In so doing, Respondent 
violated Section 8(a)(1) of the 
Act. 
DeMuth Electric
, Inc
., 316 NLRB 935 (1995). 
The complaint alleges that on four occasions, between Sep-
tember 1994 and January 1995, Supervisor Anderson discrimi-

natorily promulgated a rule 
prohibiting discussion of union 
related matters. The evidence reveals only the September in-
stance of promulgation. Regardi
ng this instance, engineer Ad-
ams testified that, in September, the month in which the Union 

was certified, Supervisor Anderson, at a regular Monday meet-
ing, told the employees not to discuss union activities or union 
issues while in the work area and thereafter, in the work area, 
reiterated that employees were 
not to discuss union issues dur-
ing work time.
23 Employees previously had been permitted to 
engage in short conversations regarding any subject they de-
sired. Anderson™s remarks were
 related to conversation, not 
solicitation. This prohibition of conversation regarding union 

activities or issues was a selective gag rule, directed as it was 
only to union related matters. 
Emergency One, Inc
., 306 NLRB 800 (1992). The promulgation of this rule by Anderson violated 
Section 8(a)(1). 
C. Precertification 
8(a)(5) Allegations 
Respondent filed objections to th
e election of May 6, and the 
Union was not certified until Sept
ember 9. During this interim 
period the Respondent made se
veral unilateral changes and 
dealt directly with its employees. 
It is undisputed that there was 
no notice to, or bargaining with, the Union during this period. 
 The first alleged change relates to the break policy. This ac-
counts for some five separate complaint allegations, two re-
garding direct dealing and thre
e involving the unilateral imple-
mentation of, and reimplementa
tion of, the changed break pol-
icy. The mutually corroborative testimony of employee wit-
nesses and Supervisor Williamson establishes that, on May 12, 
a new policy of fixed, instead of flexible, breaks was an-
nounced, with two 10-minute breaks and a 30-minute meal 
break. Employees were polled, at that time, regarding the time-

slots they wanted. Employees co
ntinued to voice their dissatis-
faction with this change, specifically requesting that they be 
permitted to combine their 10-minute breaks. Thereafter, the 
employees on each shift were canvassed. This resulted in their 
                                                          
                                                           
23 Anderson did not deny the prom
ulgation of this prohibition. 
being permitted to combine the two 10-minute breaks. This was 

effective at the end of May. The published policy in evidence is 
dated June 27, but it reflects th
at it supersedes the policy of 
May 30. The record does not reflect what changes, if any, are 
present in the June policy. Thus, the credited evidence reveals 
that Respondent unilaterally 
altered the employees™ break 
schedules on May 12, when it announced the fixed break policy 
with two 10-minute breaks, and on May 30, when it imple-
mented the altered policy permitting combination of the two 

10-minute breaks. Respondent also 
dealt directly with employ-
ees concerning the scheduling 
of breaktimes and canvassed them regarding their desire to combine their two 10-minute 
breaks. In so doing, Respondent vi
olated Section 8(a)(5) of the 
Act.24 The complaint alleges unilateral implementation of a new 
telephone policy on May 16. No 
separate memorandum of the policy was placed in evidence. The company handbook, which 
was published prior to the electi
on, contains a telephone policy 
restricting telephone calls, except while on break or lunch, to 
emergencies.
25 As already discussed, on May 12, following the 
election, Supervisor Williamson announced that this existing 

policy would be strictly enforced. In so doing, I found that Re-
spondent violated Section 8(a)(1) 
of the Act. Insofar as that 
policy was in effect as of at least January 1, there is no viola-
tion of Section 8(a)(5).
26 The complaint alleges the creation of an assistant shift su-
pervisor position, establishment 
of qualifications for that posi-
tion, revision of the job description for the position, and the 
selection of employees to fill th
e position, all without notice to, 
or bargaining with, the Union. Vice President Mitchell con-
firmed that he created the pos
ition in an effort to improve 
communication and obtain additi
onal input regarding employee 
performance evaluations. The do
cument establishing this posi-
tion was posted on May 15. The 
first responsibility listed is 
ﬁservice and complete jobs,™™ 
i.e., perform bargaining unit 
work. There were nine of these positions created, three on each 
shift. The unilateral creation 
of new supervisory positions, 
whenever the newly created supervisors continue to perform 
their former duties as well, triggers an obligation to bargain. 
Bridgeport & Port Jefferson Steamboat Co
., 313 NLRB 542, 
545 fn. 12; The Lutheran Home
, 264 NLRB 525 fn. 2 (1982). 
The Respondent™s unilateral creati
on of a new level of supervi-sion that involved the continued performance of unit work vio-
lated Section 8(a)(5) of the Act.
27  24 Respondent, in brief, argues that the establishment of scheduled 
breaks was privileged because it was 
in the planning and development 
stage prior to organizational activ
ity, although no testimony specifically 
established when Mitchell determined to make this change. No case 
authority is cited for this legal proposition. Mike O™Connor Chevrolet,
 209 NLRB 701 (1973), holds that an employer, pending certification, 

acts at its peril in making unilatera
l changes, unless there are compel-
ling economic considerations for do
ing so. There is no evidence that 
there were any compelling economic considerations dictating this 

change. Respondent had, so far as the record shows, operated with a 

flexible break system since the 
opening of the Greensboro facility. 25 The parties stipulated to the authenticity of the company handbook 
and further stipulated that it was 
in effect as of January 1, 1994. 
26 The tardiness policy was not alleged as a violation of Sec. 8(a)(5). 
I note that the employee handbook provi
des for progressive discipline 
regarding unexcused tardiness. 
27 The illegality in Respondent™s action was the creation of a super-
visory position which involved the pe
rformance of unit work. I find no 
violation in Respondent™s establishm
ent of qualifications for the super-
 ELECTRICAL SOUTH, INC. 279The complaint alleges the unila
teral change of Respondent™s 
disciplinary procedure regarding its tobacco products and 
smoking policy. The company handbook provides that smoking 
is prohibited except in the de
signated smoking area. A policy 
dated May 17 permits smoking onl
y in employee vehicles at 
break and lunchtimes. It further 
provides that violation of the 
policy will result in a warning for a first offense and termina-

tion for the second offense. The policy notes that it supersedes 
a memo that appears to have been published on November 5, 
1993. That memo was not placed
 into evidence.
 Technician Stuart Redden testified that, so far as he knew, the disciplinary 
measures for violation of th
e smoking policy were new. No 
witness for Respondent disputed 
this testimony. The company 
handbook provides a list of major offenses, which can result in 
immediate termination, and a list of minor offenses, which are 
subject to the progressive discipline of two warnings prior to 
discharge. Smoking is not on either list. The smoking policy, 
therefore, established a new offense as well as a new category 
of offense, discharge after one 
warning. By unilaterally chang-
ing the disciplinary procedure for violation of its smoking pol-
icy, Respondent violated Se
ction 8(a)(5) of the Act.
28 On September 1, Respondent, for 
the first time, established a 
written parking policy. That policy included a provision that 
employees move their vehicles w
ithin 5 minutes of the end of a shift. Vice President Kirschstein testified that the policy be-
came necessary when employee
s began deviating from the unwritten policy whereby office people parked in front of Re-

spondent™s facility and tec
hnicians and production people 
parked behind it. Employees were
, in fact, deviating from the 
unwritten policy; they also were parking on the side of the fa-
cility. He acknowledged that the requirement that employees 
move their vehicles within five minutes of the end of the shift 
established a new requirement.
29 Respondent™s formalization of 
its parking policy to a written document made any employee 

who violated that policy subject to the Company™s disciplinary 
system which provides two warn
ings and then discharge for 
ﬁfailure to follow instructions, either written or oral.™™ I find 
that the unilateral implementati
on of this policy and provision 
for discipline for violation of it 
violated Section 8(a)(5) of the 
Act. 
The complaint alleges that on Ju
ly 1, Respondent unilaterally 
implemented changes in its 
employee bonus program. The 
Company™s bonus program provides that all eligible employees 
receive a pro rata share of shop revenue per hour that exceeds a 
                                                                                            
                                                           
visory position, except insofar as the announcement incorporated the 
job description which included the performance of unit work. 
28 Respondent argues that since Redden testified that the smoking 
policy did not affect his wages, hours, or working conditions, it did not 
violate Sec. 8(a)(5) of the Act. Contrary to Redden, I find that the pol-
icy does indeed affect working conditions. It establishes a new dischar-
gable offense. The complaint and Redden™s testimony relate to the 
establishment of discipline for violat
ion of the policy. There is no ques-
tion that Respondent had a restrictive smoking policy prior to May; 
however, the handbook did not list smoking in an undesignated area as 
a specific offense under either of the disciplinary categories. It was 
incumbent upon Respondent, in the face of General Counsel™s persua-
sive evidence, to present evidence showing that smoking in a nondesig-
nated area was a dischargable offens
e after one warning prior to May 
17. It did not do so. 
29 I reject Respondent™s argument that this was not a term and condi-
tion of employment. 
Treanor Moving & Storage Co
., 311 NLRB 371, 
386 (1993). 
minimum dollar threshold.30 The average hourly production 
figure which triggers the plan, th
at is, the threshold at which a 
bonus is being earned, changes 
annually. CEO Smith explained 
that the bonus threshold was changed in July each year to re-
flect increases in prices as reflected in the Company™s June 
price book. Documentary evidence reveals that the figure in 
1993 had been $76.25, as of July 1, 1994, it was $77.02. Cur-
rently the threshold is over $80. The bonus is a term and condi-
tion of employment, but the reco
rd establishes that it was al-
tered pursuant to a set formula. Respondent™s adjustment of the 
threshold figure in accord with 
its past practice did not violate 
the Act.
31 Respondent published a list of electrical safety rules on May 
6. The document indicates that 
it supersedes a document dated 
in 1992. The only witness to testify regarding this document 
was employee Redden who did not 
dispute that rules had previ-
ously existed. He was unaware
 whether any changes were 
made. General Counsel has not esta
blished what rules, if any, 
were unilaterally implemented. 
I find no violation regarding the 
electrical safety rules. 
The complaint alleges, as two separate violations, the unilat-
eral implementation on June 2 
of a bidding procedure for the 
filling of job vacancies and, on June 21, a change in that proce-
dure. The bidding procedure dated June 21 states that it super-
sedes a June 2 document; the June 2 document, however, is not 
evidence. Vice President Mitchell testified that he created the 
policy in response to employee complaints about how folks 
were getting moved when there was a vacancy. He noted that 
employees felt it was not happeni
ng in a fair way and was caus-
ing discontent.32 Mitchell is corroborated by technician Gwalt-
ney. Gwaltney testified that th
e Company kept changing the 
rules and that it was in this regard that they wanted fixed poli-
cies. Notwithstanding the foregoing, employee complaints do 
not excuse an employer from its statutory obligation to bargain. 
Respondent™s establishment of an objective written policy re-
garding the filling of job vacancies by a formal bidding proce-
dure constituted unilateral implementation of a term and condi-
tion of employment in violation of Section 8(a)(5).
33 D. The 8(a)(3) Allegations 
1. Changed duties, verbal wa
rning, and adverse evaluation 
of Doug Gwaltney 
a. Facts 
Technician Doug Gwaltney was involved in the organiza-
tional campaign from its inception.
 At a meeting on March 7, 
Smith spoke with employees, 
expressing his disappointment that the employees were seeking union representation rather 
 30 The amounts also depend on various adjustments, as set out in the 
bonus program policy. 
31 Counsel for General Counsel cites 
Casa San Miguel
, 320 NLRB 
534 (1995) for the proposition that the 
change did violate the Act. Un-
like Casa San Miguel
, in this case there is evidence that Respondent 
ﬁrelied on pre-established guidelines 
or formulae™™ in determining the 
adjustment to be made to the bonus threshold. Id. at 600. 
32 Mitchell™s testimony was somewhat
 self-contradictory. He testi-
fied that, in response to an empl
oyee complaint, he agreed with the 
employee saying ﬁwe need to have 
an objective way to do this.™™ He 
then quickly added that Respondent 
did have an objective way, it just 
was not documented so that people could see it. 
33 There is no evidence contradicting Mitchell™s testimony that the 
document of June 21 simply corrected
 errors in word
ing in the policy 
implemented on June 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280than trying to work out any problems with management and 
without the Union. He made reference to bad campaigns and Gwaltney responded that a bad 
campaign could be avoided if 
Smith would simply accept the Union. 
In mid-March, following this 
meeting, Gwaltney began to 
receive fewer micro processor temperature control units and 

more analog temperature controllers. This did not affect his 
hourly pay rate; however, it could affect his efficiency, which 
in turn would have an impact on his evaluation. The chief fac-
tor evaluated by Respondent when granting merit increases is 
the employee™s efficiency. This is determined, in large part, by 
the amount of work that the employee completes and that is 
billed to the customer. The amount of work billed will vary 
with the speed at which the employee completes the work and 
the cost of the repair. Each item being repaired is priced with 
the dollar amount that the customer will be billed. An em-
ployee™s efficiency is enhanced when he quickly repairs ﬁhigh 
dollar™™ items. Gwaltney was less familiar with the analog tem-
perature controllers, and some of them were lower dollar items; 
thus, he believed his efficiency
 would be adversely affected. 
On May 16, at 10:30 p.m., half an hour before quitting time, 
Gwaltney engaged in a short conversation with fellow em-
ployee Lee Sprecker. Sprecker had only recently returned to 
work for Electrical South. They were working in the same cu-
bicle and Sprecker came to where Gwaltney was working. They 
talked for approximately 2 minutes. Supervisor Williamson 
observed them talking. Gwaltney was off work the next day. 
On May 18, when he reported to work, Supervisor Williamson 
called him into his office and st
ated that he was giving him a 
verbal warning. Gwaltney asked 
what policy he had violated 
and Williamson replied that he was paid for an 8-hour day and 
the Company expected him to work an 8-hour day. 
On May 19, Gwaltney discovered that three higher dollar 
jobs had been removed from his be
nch. He complained to Peter 
Mitchell. In the course of the 
conversation Gwaltney noted that 
one of the higher dollar jobs had been given to an antiunion 
employee, questioning whether it
 was company policy to dis-
criminate against employees who supported the Union and 

stating that he would go the NL
RB. Mitchell assured him that 
such was not the case and that 
he would look into the matter. 
There is no further complaint of altered work assignments after 
this meeting. 
In late May, Gwaltney receive
d his annual evaluation. His 
overall rating was ﬁneeds improvement.™™ The evaluation spe-
cifically notes that Gwaltney™s 
efficiency had not improved and 
the number of jobs shipped had declined. Despite the less-than-
satisfactory rating, Gwaltney r
eceived a 50-cent-an-hour pay 
increase. 
Prior to the organizational campaign, Supervisor Williamson 
had experienced problems with Gwaltney™s work, and, on Feb-
ruary 21, he issued him a warn
ing for not properly scanning his 
jobs. Because of his failure to scan, the Company™s paperwork 
showed a particular job as awaiting parts, whereas actually the 
job was on Gwaltney™s bench awaiting repair. Williamson ex-
plained that work was constantly 
shifted to keep backlogs at a 
minimum. He did not address the assignment of work to 
Gwaltney in March and April, but he did note that Respondent 
repaired both analog and digital temperature controls. He ex-
plained that if an employee chose to work on high dollar jobs, 
leaving a backlog of low dollar j
obs, that it would be unfair to 
reduce the backlog by moving the 
lower paying jobs to another 
technician. To combat what he called ﬁcherry picking,™™ his 
policy was to reassign the higher paying jobs. The offending 
employee would, therefore, have to deal with the backlog. He 
acknowledged using this management tool with regard to 
Gwaltney in May.
34 Williamson confirmed giving the verbal warning to Gwalt-
ney in May. He walked by Gw
altney™s cubicle and observed 
Gwaltney and Sprecker in conversation. Although he did not 

recall specifically what they we
re discussing, he heard enough 
to be certain that it was not work related.
35 He returned a few minutes later, and ﬁit was still going on.™™ He did not say any-
thing to them at the time, but
 he acknowledged that, on other 
occasions, he would say, ﬁ[H]ey, guys, let™s cut the crap and get 
back to work.™™ This is confirmed by Gwaltney™s November 
1993 evaluation which notes that Gwaltney needs to be careful 
about getting in ﬁlengthy conv
ersations about politics or hob-
bies.™™ No warning was issued as a result of those conversa-tions. Indeed, there is no evidence of any employee being 
warned for having a nonwork-re
lated conversation until May 
18. Williamson explained that Mitchell had told him to ﬁtighten 
up,™™ and that Mitchell had told him to tighten up in response to 
employee union activity. In this regard, Williamson reported 
that there was a concern that ﬁpeople would be so involved in 
that (union activity), that there would be a loss of productiv-
ity.™™
36 b. Analysis and concluding findings 
The complaint alleges that 
Respondent changed Gwaltney™s 
job duties, resulting in a lower performance evaluation and 
lower raise, and issued a verbal
 warning, due to his union ac-
tivities. Gwaltney was actively 
involved in the union organiza-
tional campaign and Respondent wa
s aware of this. Respondent 
was opposed to organizational act
ivity by its employees, and 
the record establishes animus. De
spite the foregoing, the record 
also establishes that Gwaltney was experiencing performance 
problems well before any or
ganizational activity began. 
Respondent, in assigning work to
 its employees, is depend-
ent upon what work is being sent for repair. Williamson con-
firms that work is constantly
 shifted around. The three jobs 
which Williamson moved, due to alleged ﬁcherry picking™™ by 
Gwaltney, were moved in May.
37 ﬁCherry picking™™ is not 
commented upon in Gwaltney™s evaluation. Although Gwaltney 
may have felt that the assignment of the less familiar analog 
timers in March and April adversely affected his performance, 
the analysis attached to his evaluation reflects that, over the last 
                                                          
 34 Gwaltney presented sheets from 2 w
eeks in March that reveal that 
he had not chosen the high dollar jobs
. Indeed, it appears that he never 
even had that opportunity since W
illiamson moved a job to the top of 
the list, ahead of other jobs. Gwaltney
 did not testify that any work was 
reassigned from his bench in March. No documents from May were 
presented. The reassignment of the three jobs, coming as it did immedi-
ately after Gwaltney™s verbal warning, causes me to question the le-
gitimacy of this action. Neverthe
less, the data Respondent used to 
evaluate Gwaltney™s performance 
were April 1993 through April 1994, 
and there is no evidence that this one
 time reassignment had any effect 
upon the evaluation. 
35 Williamson acknowledged that the 
conversation could have been 
about the Union, but he did not remember. 
36 Williamson acknowledged that the 
conversation could have been 
about the Union, but he did not remember. This is consistent with the 
more strict enforcement of the telephone and tardiness policies which 
Williamson had announced shortly after the Union™s election victory. 
37 The removal of the three jobs was presented as evidence of 
changed job duties, i.e., restricting Gwaltney to low-dollar jobs. 
 ELECTRICAL SOUTH, INC. 2816 reported months, November 1993 through April 1994, 
Gwaltney had negative efficiencies for each month except 
March and April. His efficiencies actually improved and were 
positive in March and April.
38 The evaluation does comment 
upon time spent on each job averaging over 4 hours, but this 
was true for the months of November through February as well. 
Comments from the 6-month evaluation, in November 1993, 
appear on the annual evaluation. Those comments confirm the 
scanning problem for which Gwaltney was warned 
in February. 
In view of the foregoing, I find that General Counsel has not 

established that Gwaltney™s bench assignments from mid-
March until mid-May were disc
riminatory, nor that they ac-
counted for his less-than-satisfactory annual evaluation.
39 I note 
that his earnings were not affect
ed during this 2-month period. I 
further note that, notwithstanding the less-than-satisfactory 

evaluation, Gwaltney received a 50-cent-per-hour pay in-
crease.
40 Respondent did not violate Se
ction 8(a)(3) with regard 
to Gwaltney™s job assignments
 and May 1994 evaluation. 
Respondent tolerated conver
sations among its employees 
prior to the union campaign, even
 when those conversations did 
not relate to work. Indeed, Gwaltney™s November evaluation 
does not caution him about convers
ations, but about ﬁlengthy 
conversations.™™ There is no ev
idence of any employee ever 
having received a warning for having a nonwork-related con-
versation until Gwaltney and Sprecker were warned on May 18. 
Williamson™s testimony that he 
would break up conversations 
in order to get employees back
 to work reveals Respondent™s past practice. He did not follo
w his past practice and merely 
break up the conversation on May 16.
41 Instead, consistent with 
Mitchell™s order to ﬁtighten up,™™ Respondent issued a formal 
verbal warning to union activist Gwaltney on May 18.
42 Re-spondent™s pattern of discipline, made in response to employee 
union activity, establishes a prima
 facia case of discriminatory 
motive. 
Keller Mfg. Co.,
 237 NLRB 712, 713 fn. 7 (1978). 
Respondent did not establish that
 increased discipline was unre-
lated to employee union activ
ity; indeed, Williamson acknowl-
edged that it was in response to th
at activity. In issuing a formal 
verbal warning to Gwaltney, 
Respondent violated Section 
8(a)(3). 2. Warnings to David Albe
rtson and Charles Trotter 
a. Facts 
On March 11, technicians David Albertson and Charles Trot-
ter had scanned out and were on break. They observed em-
ployee Lam Tran, who worked in shipping, returning from the 
                                                          
                                                           
38 I have no doubt that Gwaltney be
lieved himself to be receiving 
more than his fair share of the anal
og timers. The record does not estab-
lish whether this was, or was not, true. To his credit, Gwaltney worked 
diligently on his assigned job tasks 
and actually improve
d his efficiency 
rating from prior months. 
39 The evaluation was based on data through April. There is no evi-
dence that the alleged ﬁcherry picking™™ in May played any part in the 
evaluation. 
40 The average merit raise in 1994 was 83 cents per hour. 
41 Williamson did not testify to how long he was absent before ob-
serving that the employees were ﬁstill talking.™™ He did not inquire of 
the employees to determine whethe
r he had observed two short conver-
sations. 
42 The warning to Sprecker was not
 alleged in the charge or com-
plaint. Sprecker had only recently been rehired and did not immediately 
become active in the Union, thus I shall assume that he did not report 
having received it to the Union. Gene
ral Counsel did not seek to amend 
the complaint in this regard. 
restroom. They called to him and solicited him to sign a union 
authorization card. The convers
ation lasted less than 5 min-
utes.43 Since Tran was out of his area, both Albertson and Trot-
ter assumed that he, too, was on break. 
Respondent has a rule that prohibits solicitation during work-
ing time, noting that working time means the working time of 
either the solicitor or solicitee.
44 On March 15, Albertson and Tr
otter were called to Peter 
Mitchell™s office and given iden
tical written warnings that had 
already been prepared. They were not asked to explain the cir-
cumstances under which they had spoken to Tran. The warn-
ings state that they violated the Company™s no-solicitation rule 
because, while Tran was on the clock, ﬁhe was approached™™ by 
them. As noted above, th
e uncontradicted testimony is that Tran 
voluntarily went to Albertson and Trotter when they called to 

him. Mitchell testified that he ga
ve the warnings because ﬁthat 
was outside of Federal guidelines.™™ He did not state what Fed-eral guidelines. Respondent presented no evidence that Tran 
was not on break. Notwithstanding the reference on the warn-
ing notices to Respondent™s rule
, Mitchell testified that ﬁwe 
were going to do it by the book. This was the first event . . . [of] 

folks soliciting for the Union.™™
45 b. Analysis and concluding findings 
Both Albertson and Trotter testified that, so far as they knew, 
no supervisor observed their solicitation of Tran. Respondent 
presented no evidence from any person who witnessed the so-
licitation. Tran was out of his work area, returning from the 
restroom. Because he was out of
 his area, both Albertson and 
Trotter assumed that he was on break. The failure of Respon-
dent to establish that Tran was not on break precludes a finding 
that Respondent™s no-solicitation 
rule was broken. Mitchell, in 
testimony, referred to ﬁFederal guidelines,™™ saying that the 

warnings were given because ﬁwe were going to do it by the 
book.™™ He then stated, ﬁThis was the first event . . . [of] folks 
soliciting for the Union.™™ This admission of a change in Re-
spondent™s approach due to employee union activity establishes 
a discriminatory motive. 
Keller Mfg., Co
., supra at 713 fn. 7; see also 
Dynamics Corp. of America
, 286 NLRB 920, 921 
(1987). There is no probative evidence that Tran was not on 
break. Under Wright Line
,46 I find that Respondent has not 
established that the warnings 
would have been given if the 
solicitation had been for some purpose other than to assist the 
Union. Thus, by issuing the warnings, Respondent violated 
Section 8(a)(3) of the Act. 
3. Elimination of the CPT department 
a. Facts 
In 1992, Respondent began forming the CPT department. 
Engineer Glen Flaherty was recruited from a firm in Massachu-
 43 Albertson testified that Tran signe
d at that time; Trotter testified 
that Tran took the card with him. 
44 Testimony establishes that multip
le solicitations have occurred, and there is no evidence establishing warnings for violation of the rule 
prior to the advent of the Union. Nevertheless, General Counsel did not 
establish either that these solicitations took place other than on break-
time or, if not on breaktime, that 
supervision was aware of them. I do 
not, therefore, base my finding upon any alleged disparity. 
45 Respondent™s warning of employ
ee Rash, who ﬁlost control™™ and 
was making a speech, does not establish the absence of disparate treat-
ment. 
46 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282setts. He began work in August 1992. He worked under the 
supervision of John Riffle, mana
ger of research and develop-
ment,47 until October 1993, when Phil Anderson was hired as 
supervisor of the CPT department. Riffle explained to Flaherty 

that Electrical South wanted to attract business as a single 
source for all of a company™s industrial electronic repairs. To 
do this, it needed to develop the capability to repair computer 
boards for which there were no schematics or manuals. Russel Jensen began working with Fl
aherty in December 1992, and 
Respondent increased the employ
ee complement in 1993. At 
the time of the election there were nine or ten employees in the 
department. On December 1, shortly before elimination of the 
department in January 1995, Dwa
yne Linden was hired. With 
his hire, the employee complement was eight. 
Critical to the diagnostic procedure used to determine which 
computer chip in a board was not functioning properly was a 
specialized micro controller, th
e Schlumberger 635 Functional 
Board Test System, referred to as the Slumber J. Flaherty was 
involved in the purchase of Slumber Js. Following the initial 
purchase of one Slumber J from Flaherty™s former employer, 
Respondent purchased four Slumber Js in 1993 and two in 
1994, a total of seven. The invoice for the last one was pur-
chased is dated November 1 and reflects that it cost $19,500. 
The machines cost over $60,000 when new. Respondent pur-
chased used machines at 
prices ranging from $10,000 to 
$25,000. Prior to creation of the CPT department, ﬁhigh end™™ repairs 
for boards with no schematics eith
er had to be outsourced, i.e., 
sent to a company that did that type of work, or returned to the 
customer unrepaired. CEO Smith explained that, when the CPT 
department was created, he an
d Kirschstein had envisioned a 
department in which the engineers would develop testing pro-

grams that could be turned over
 to a component test shop. It 
was hoped that this shop, operating 
parallel to the general repair 
shop, could perform repetitive repa
irs, but at a higher cost to 
the customer than the general re
pair shop. This never material-ized because the work coming in turned out not to be repetitive. 
At some point in late 1993 or early 1994, Respondent placed a 
technician in what it designat
ed as the CPT shop. This was discontinued in June or July
, following discussion between 
Smith and Kirschstein, and the 
technician was moved back to 
the general repair shop. Smith 
said that action was taken be-
cause ﬁthere was not enough repetitive repair work™™ coming 
in.48 No action was taken regarding the CPT engineers. Smith explained ﬁwe were getting mainly . . . onesie and twosie type 
                                                          
                                                           
47 Flaherty was interviewed by Riffle but did meet Smith. Prior to his 
involvement in union activity, Flaherty
 described his relationship with 
Smith as cordial, recalling an evening when Smith and his wife hap-
pened to be eating at the same place as Flaherty and his wife. Smith 
praised Flaherty™s work and the work of the CPT department. He noted 
that Smith would also come over a
nd talk to him at work. After Fla-
herty become involved with the Un
ion, he could recall no occasion 
when Smith ﬁuttered a word™™ to him, even ignoring casual acknowl-

edgments when passing in the hall or entering or leaving the break-
room. 
48 Counsel elicited testimony from 
Smith regarding concern about the 
warranty rate of the CPT departme
nt. This was not a reason he cited 
contemporaneously with the closing of
 the department to either Respon-
dent™s management or the Union. I 
also note that he did not mention a 
problem with warranty work when he 
first addressed the closure of the 
department in his direct testimony. It
 was only after counsel directed his 
attention to a document showing warran
ty rates that such testimony was 
given. 
repairs, and to keep it (the CP
T department) going, that™s what it appeared[;] it was going to stay.™™ 
The net profitability of the CP
T department was over 30 per-
cent for 4 out of the last 6 months of 1994. The department 
generated a net profit of $233
,514.72 in 1994. It sales were 
approximately $950,000. In December its sales exceeded 
$100,000 for the first time. The annual net profit figure in per-
centage terms was 24.57 percent.
 The repair shop, where the 
technicians worked, had a net profit percentage of 32.19 per-
cent with sales of over fourteen million dollars.
49 Despite Smith™s statement that the CPT department was go-
ing to stay, and notwithstanding 
its performance over the last 6 
months of 1994, it was eliminated
 in January 1995. Testimony 
regarding the decision to eliminate the department is scant. 
Smith testified that he did not consult with Anderson, the su-
pervisor of the department, or with Vice President of Produc-
tion Kramer. The CPT department had been placed under 
Kramer in January 1995. Smith states that he had continuing 
discussions throughout 1994 with Kirschstein regarding the 
viability of the department, but
 in January 1995, when Smith 
made the decision to close the CPT department, it was under Kramer. Kirschstein could recall no conversation in which 
Smith proposed eliminating the 
department. The 
only reason he 
recalls being given by Smith 
was in a management meeting 
when Smith stated that the return on investment and profitabil-
ity of the department was not up to expectations.
50 On January 9, 1995, Supervisor Anderson informed the CPT 
engineers that the department
 had been placed under Vice 
President of Production Kramer. He stated that the department 

had just barely misse
d being eliminated, a
nd that the Union had 
been a factor, and that the CP
T employees ﬁwere still looked 
upon unfavorably.™™ Despite this, due to the capital equipment 
and output of the department, it was being retained.
51 The Union and Company had met for their first negotiating 
session on December 16. Only one person was present for the 
Company, its attorney Todd Cline. The Union protested the 
absence of any representative of management who was actively 
involved in the management of the Company.  The second ne- 
 gotiating session was set for Ja
nuary 14, 1995. Smith attended 
the beginning of this session and announced that the Company 
intended to eliminate all salaried engineer positions, the CPT 
department and a support department known as the ATE de-
 49 Respondent also computes the average hourly output of its employ-
ees. Respondent™s monthly bonus is paid for production in excess of the 
threshold which, as of July 1994, was $77.02. The bonus program policy, 
which sets out this threshold, states that the average is based on shop 
revenue generated by the general re
pair shop. The policy specifically 
excludes component test from the co
mputation. Although Smith testified 
that the CPT average hourly output of
 $58.53 was not acceptable, Counsel 
for Respondent was incorrect when he
 phrased his question concerning 
this as being an acceptable return on 
investment. Return on investment is 
determined by profit, not gross produc
tion. No document sets any goal for 
average output per hour for the engineers. 
50 No figure was stated regarding what was acceptable profitability. 
Kramer, like Kirschstein, was not co
nsulted regarding the elimination of 
the department. He heard about it du
ring a Monday staff meeting. When 
asked about the reason given by Smith, 
Kramer testified: ﬁNot much of a 
reason. Greg basically stated that it wasn™t living up to his expectations.™™ 
51 Respondent did not to question An
derson concerning this meeting. 
The record does not reflect whether it was with Smith, Kramer, or both. 
 ELECTRICAL SOUTH, INC. 283partment.52 He stated that there had been ﬁa change in direction 
in the Company,™™ that these departments produced results over 
the long term, but the Company ﬁno longer wished to be in-
volved in that end of the business.™™
53 On January 16, 1995, the 
engineers were given a memorandum from Smith confirming 
their elimination. Th
at memorandum stated:  Recently, I met with other management officials of the Com-

pany to discuss the direction of our Company. In view of cur-
rent competitive pressures, we have decided to concentrate 
our efforts on the products that we presently service. This de-
cision will allow us to refocus on our competition and the 
needs of our present and future customers. 
 Supervisor Anderson had kept 
figures relating to the per-
formance of the CPT department. On January 16, 1995, he 
generated two documents, one c
ontaining the raw data, and the 
other a graphic presentation of 
that data. He met with Smith. 
On January 17 or 18, following his meeting with Smith, he 
spoke privately with Flaherty, the senior engineer. Anderson 
told Flaherty that he had shown Smith the numbers and re-
quested a 6-month probationary period to see if the department 
could improve its numbers. He re
ported that ﬁall Smith could 
keep talking about was the Union . . . our (the engineers) Union 
involvement.™™ He told Flaherty 
that Smith did not care about 
the department™s profitability 
or trends, ﬁit didn™t matter.™™ 
Despite the elimination of the CPT department, Respondent 
continued to advertise itself as a full service repair facility. The 
1995-1996 services catalog reports 
that Respondent performs 
Function Component Test. All th
e Slumber Js were moved to 
the repair shop floor. Functional tests continued to be per-
formed, but they were performed by the more experienced 
technicians rather than the CPT engineers.
54 On January 23, 1995, the Union was informed that the CPT 
engineers would be paid through January 31, but were not to 
return to the plant due to rumors of sabotage. The Union was 
also informed that, since the employees did not work an entire 
month, they would not receive their January bonus under the 
bonus program. b. Credibility 
The foregoing facts create a dilemma in assessing the credi-
bility of CEO Smith. If, as he told the Union at the bargaining 
table and the employees in his letter of January 16, 1995, the 
decision to eliminate the CPT department related to the ﬁdirec-
tion of the company™™ or a decision to ﬁrefocus our efforts in 
other areas,™™ such a decision would be at the ﬁcore of entrepre-
neurial control.™™55 Indeed, he told Raynor that Respondent ﬁno 
longer wanted to be involved in 
that end of the business.™™ Con-                                                          
                                                           
52 After various personnel changes, the ATE department was re-
tained. It is not an i
ssue in this proceeding. 53 The substance of Smith™s remarks 
is taken from the credible testi-
mony of Harris Raynor, assistant southern regional director of the Un-
ion. Smith did not recall what he told the Union regarding his reason 
for eliminating the CPT department. 
54 Russell Jensen returned to work as
 a technician. He identified five 
technicians on the second shift who had used the Slumber Js in per-
forming functional component tests, three of whom did so regularly, 
including Jeff Stevens, whom Jenson 
trained. The technicians did not, 
normally, create the software programs that the engineers had, but some 
technicians did modify programs th
at the engineers had created. They 
did perform functional component tests. 
55 Cf. Fibreboard Corp. v. NLRB
, 379 U.S. 203, 223 (Stewart, J., 
concurring) (1964). 
trary to these representations to employees and the Union, 
Smith told management that the decision was made because 
return on investment and profitability were not up to expecta-
tions. He did not, at that time, elaborate on what an acceptable 
level of profitability was. If, in fact, profitability was the issue, 
the high salaries of the engineers 
certainly would be a factor to 
be addressed.
56 Smith, however, did not assert insufficient prof-
itability when dealing with the Union.
57 Smith™s memorandum to the a
ffected employees dated Janu-
ary 16, 1995, is not truthful regarding the manner in which the 
closure decision was made. Smith did not meet ﬁwith other 
management officials to disc
uss the direction of our Com-
pany.™™ Smith specifically denied
 having any conversation with 
Anderson or Kramer, who was over the CPT department in 
January. Kirschstein confirmed th
at he was not consulted, al-
though Kirschstein had been consulted when the decision had 
been made to discontinue the unprofitable CPT shop and to 
reassign the one employee who was assigned to it. Indeed, 
Smith consulted with his manage
rs regarding virtually every 
business and cost decision that
 was made. He personally ap-
proved every merit wage increase. Mitchell testified that, when 
he served as vice president of production, he met with Smith 
every day, or every other day, and ﬁwe would go through a 
whole shopping list of issues 
from equipment that we were 
wanting to buy, new clean room 
we were trying to get fixed[,] 
. . . all issues for the Production 
Department.™™ Kirschstein testi-fied that ﬁit was customary for 
us to have ongoing discussions 
about every department™™ and that ﬁI had to justify the existence 
of every department in that company throughout the year,™™ 
including purchases of equipment.
 In view of Smith™s consis-tent consultation with his managers regarding business deci-

sions, his failure to engage in any consultation whatsoever re-
garding the closure of the CPT department compels the conclu-
sion that it was not 
a business decision.  Counsel for Respondent did not question Supervisor Ander-
son regarding his statement to the engineers regarding man-
agement™s reaction after the engineers had voted 9 to 1 for the 
Union. Indeed, Counsel chose 
not to question Anderson about 
various critical conversations. In his abbreviated testimony, 
Anderson acknowledged that he 
had sought to have the engi-
neers remain out of the unit, to ﬁmake a stand on our own.™™ 
After the engineers voted both to be included in the unit and to 
be represented by the Union, he told them that he felt they did 
not trust him, did not see him as their leader. ﬁI kind of took it a 
little personally that they went and voted in a Union based on 
 56 In August, Smith had told Adams 
that, at bargaining, he could ask 
for less, a 20-percent pay cut. 
57 Following the announcement of the closure due to a ﬁnew direc-
tion™™ and not being ﬁinvolved in that end of the business™™ the parties 
engaged in bargaining over the effects 
of the decision. If Smith, at the 
bargaining table, had asserted profita
bility, the reason he stated to man-
agement, an obligation to bargain re
garding the decision may well have 
arisen. Dubuque Packing Co.,
 303 NLRB 386 (1991). Evidence ad-
duced at the hearing reveals that Respondent, since that announcement, 
has simply substituted technicians a
nd subcontractors (
outsourcing) for the engineers in performing the component test work. The complaint 
alleges the elimination of the departme
nt solely as a violation of Sec. 
8(a)(3). Respondent, in its answer, asserts that General Counsel is es-
topped from litigating the elimination of the department as an unfair 
labor practice, apparently because of the effects bargaining. Respondent 
did not argue this defense at the hearing or in its brief. I reject it. The 
effects bargaining was predicated upon what the record establishes was 
a false representation to the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284the prior discussions we had had about that sort of thing.™™ 
Counsel for Respondent chose not to question Anderson re-garding any discussion regarding the CPT department being 

placed under Kramer or his attemp
t to show Smith the trends in 
department. It was after the latt
er conversation that Anderson 
reported to Flaherty that Smith did not care about the depart-
ment™s profitability, all he coul
d talk about was the engineers™ 
involvement in the Union. The failure to question Anderson 
regarding these crucial conversati
ons gives rise to an inference 
that, if questioned, Anderson™
s responses would have been 
unfavorable to Respondent. 
Advanced Installations, Inc
., 257 NLRB 845, 849 (1981). 
Smith™s contradictory represen
tations regarding the reason 
for his unilateral decision to 
eliminate the CPT department 
undermine his credibility. His inability to remember what he 
said on crucial occasions cause me to question how he suppos-
edly remembered what he did not say. In this regard, I note that, 
when questioned regarding the reasons given to the Union for 
closure of the department, Smith 
replied that they were ﬁeco-
nomic reasons,™™ but he did not recall how much detail he got 
into. When pressed as to whether they were the reasons to 
which he had testified, Smith re
plied ﬁI don™t recall.™™ In fact the Union was not given any ec
onomic reasons. The Union, 
like the employees, was told that the decision represented a 
ﬁchange in direction™™ and that ﬁthe Company no longer wanted 
to be involved in that end of the business.™™ In fact, Respondent 
did remain in ﬁthat end of the business,™™ as confirmed by its 
services catalog and testimony that technicians, instead of engi-
neers, continued to perform 
component tests. I was unim-pressed by Smith™s demeanor when
 it was brought to his atten-
tion that he had been at the count and observed the differently 

colored ballots being counted. His unwillingness to acknowl-
edge the results which he witnes
sed, after having affirmatively 
testified that he had ﬁno way of
 having access to those results,™™ convince me that Smith would no
t knowingly admit to anything 
that he believed would be adve
rse to Respondent™s case. I spe-
cifically discredit his denial that when Anderson came to him 

with the two sheets of paper, on
e of which graphically depicted 
the trends in the CPT department
, nothing was said with regard 
to the Union or the Union being a factor in the decision to close 
the CPT department.
58 c. Analysis and concluding findings 
Respondent was aware that th
e CPT engineers had voted 
overwhelmingly for union representation. This action on their 
part had upset Anderson who, by
 his own admission, ﬁtook it a 
little personally that they went and voted in a Union[,] based on 
the prior discussions we had. . . .™™ The engineers had voted 9 to 1, and the one employee who cas
t a negative vote, Adams, told 
Smith in mid-August that he wa
s going to get on the negotiat-
ing committee. 
The record establishes Respondent™s animus. Its vice presi-dents and supervisors interrogated employees and threatened 
plant closure and futility. Discriminatory warnings were issued. 
                                                          
                                                           
58 When asked if he recalled Anderson presenting him with those 
documents, Smith replied ﬁHe may well have.™™ It is not established 
that Kramer was present at this c
onversation. Smith did not recall, and 
Kramer did not remember seeing any documents. I do not credit 
Kramer™s denial that Smith mentione
d the Union in this, or any other, 
conversation. 
The chief executive officer advised that the selection of the 
Union would prove to be futi
le and threatened closure.
59 Respondent contends that the 
decision to eliminate the CPT 
department resulted from sound 
business judgment, the three 
reasons cited by Smith at the hearing. The first of these, the 

absence of repetitive repairs, which had led to the closure of the 
component test shop in the summer of 1994, did not lead to 
closure of the department at th
at time. Indeed, Smith knew at 
that time that the engineers were performing ﬁonesie and twosie 
type repairs,™™ but the department ﬁwas going to stay.™™ The 
third reason, a high warranty rate
, although testified about, was 
never cited as a basis for the de
cision at the time is was made.
60 The second reason to which Smith 
testified was profitability. 
Counsel for Respondent seeks to
 combine Smith™s conflicting 
statements regarding the reason for closure by arguing that, by 
eliminating the CPT de
partment, which had generated a profit 
of almost one quarter of a million dollars in 1994, Smith ﬁcould 

change the direction of the Company™s focus and concentrate 
on other aspects of the business, thereby improving short-term 
efficiencies and generating even
 higher profit levels.™™ Smith 
testified that, in January 1995, it
 was time to ﬁ[c]ut my losses 
and move on™™ He ultimately agreed that by ﬁlosses™™ he was 

referring to the 24-percent net profit generated by the CPT 
department. Contrary to Smith
™s statements, there was no 
change in direction. Respondent continued ﬁto be involved in 

that end of the business.™™ Compone
nt test work that could be performed in the shop was performed. Work that could not be 
performed was outsourced. The parties stipulated that work that 
is outsourced is far less profitable than the component test work 
that had been performed in the CPT department.61 In short, the elimination of the CPT department was not a business deci-sion.62 Smith was not truthful when he stated that the decision to 
eliminate the CPT department followed discussion with ﬁother 
management officials.™™ He told 
his managers that the decision 
was based upon profitability; however, when Anderson begged 
to keep the department ﬁall that Greg [Smith] could keep talk-
ing about . . . was . . . our Union involvement.™™ He ﬁcouldn™t 
have cared less about what ou
r real profitability, what our 
trends were.™™ Smith told the Union that Respondent ﬁno longer 

wished to be involved in that end of the business,™™ but Re-
spondent continues to be involved in the business of performing 
 59 Smith told Adams that he was no
t going to attend bargaining ses-
sions, that he was going to hire a lawyer to bargain for him ﬁuntil the 
doors closed.™™ At the initial bargai
ning session, only Attorney Todd 
Cline was present for the Company. 
60 Smith acknowledged that, given th
e nature of the work, CPT de-
partment repairs were anticipated to have a higher warranty rate, i.e. 
products returned after they failed to
 work properly. He could cite no 
tangible evidence that warranties were
 affecting the business, only a 
concern that this ﬁwould™™ affect
 the Company™s other business. 
61 The specific stipulation was that, 
in 1994, the net profit percentage 
of the CPT department was more than three times as great as the net 
profit percentage in the outsourcing department. 
62 In arguing that Respondent™s business judgment not be second 
guessed, Respondent cites 
Jumbo Produce, 294 NLRB 998 (1989) in 
which a business decision was made to
 close the potato and bean pack-
aging portion of the shipping department. The decision was found 
justified in view of evidence that the respondent™s machinery kept 
breaking down and there were no repair
 parts available. An alternative 
method of packaging had been investig
ated, but it was determined to be 
uneconomical. The record herein es
tablishes nothing uneconomical in 
the operation of the CPT department. 
 ELECTRICAL SOUTH, INC. 285functional component tests. It 
has kept all se
ven Slumber Js and, with the help of skilled employees such as Jenson, who 
returned as a technician, has trained technicians to perform 
these tests. Respondent continues to advertise itself as having 
this capability. There was no decision to eliminate the CPT 
department when, in the summer, Kirschstein and Smith de-cided to eliminate the unprofitable one employee CPT shop. In 
November another Slumber J had been purchased. In early 
December another engineer had been hired. In early January 
1995, Smith had placed the CPT department under Kramer.
63 The foregoing actions are consiste
nt with the operation of an 
ongoing department. Anderson was 
told that the department 
had been placed under Kramer and was not going to be elimi-

nated. He reported this to the employees on January 9, 1995. In 
the next 5 days, prior to the negotiating session on January 14, 
1995, Smith alone decided to e
liminate the CPT department. 
Contrary to his established business practice, he consulted with 

no one. He did not even tell his vice presidents of his decision 
until a regular staff meeting. Such uncharacteristic actions, 
coupled with Smith™s false report 
to the affected employees that 
the decision followed discussi
on with other management offi-
cials, belie any claim that this was a business decision. This 
decision was directly related to the Union. Respondent had, in 
the summer, eliminated nine barg
aining unit positions by the 
creation of the assistant supervis
or position. Now, at the outset 
of bargaining, Respondent was 
eliminating another eight posi-
tions, positions held by employ
ees who had voted overwhelm-ingly for the Union. I find that Smith™s unilateral decision to 
eliminate the CPT department was intended to reemphasize to 
Respondent™s employees that relia
nce on the Union was futile. 
In assessing the evidence under the analytical framework of 
Wright Line, I find that the CPT engineers did engage in union 
activity, that Respondent was fu
lly aware of their support for 
the Union, and that Respondent bore animus towards employ-
ees who engaged in union activity. I find that the General 
Counsel has established a prima 
facie case and carried the bur-
den of proving that union activity
 was a substantial and moti-
vating factor for Respondent™s e
limination of the CPT depart-
ment. Respondent has not establis
hed that it would have taken 
the same action if the engineers had voted to stay out of the unit 
and not to be represented by the Union. 
The complaint alleges two additional violations in conjunc-
tion with the elimination of the 
CPT department, 
the first being 
the layoff of the engineers on January 23, 1995. After the dis-

tribution of the memorandum of
 January 16, 1995, Respondent 
heard unsubstantiated rumors of possible sabotage by the engi-
neers from some technicians. The engineers turned in their keys 
to assure that there would be no basis for suspecting them. Vice 
President Kramer informed Smith of the rumors and that the 
engineers had turned in their keys. There is no evidence that 
Respondent sought to determine the source of the rumors. 
Smith directed that the engineers be told not to report to the 
plant as of January 23. Respondent™s attorney informed the 
Union that the employees would be paid through the end of the 
month. The continuation of th
e CPT department employees™ 
salaries obviates the need for an affirmative remedy. Neverthe-
                                                          
                                                           
63 La Conexion Familiar & Sprint Corp
., 322 NLRB 774, 775 
(1996), the Board considered the hiring of a manager without advising 
him of the possibility of
 impending closure, despite the existence of 
financial problems, to be evidence that the respondent™s closure deci-
sion was in response to employee union activity, rather than respon-
dent™s asserted financial problems.  
less, Respondent™s willingness to act on an unsubstantiated 
rumor further confirms its desire to rid itself of these union 
adherents and, consequently, vi
olated Section 8(a)(3) of the 
Act. 
The final complaint allegation relating to the CPT depart-
ment concerns the denial of the January 1995 bonus to these 

employees. To be eligible for 
a share of the monthly bonus, any 
employee had to work the entire month. Insofar as I have found 
that the elimination of the depar
tment violated Section 8(a)(3), 
it follows that, but for that unlawful act, the employees would 

have continued working and be
en entitled to the bonus. The 
remedy that I order will include payment of the January 1995 
bonus, as well as any other m
onthly bonuses to which the CPT 
department employees w
ould have been entitled.
64  4. Discharge of Lee Sprecker 
a. Facts 
Lee Sprecker, an electronic 
technician, worked for Respon-
dent on three separate occasions, the most recent being from 
shortly after the election, in May 1994, until he was discharged 
on January 25, 1996.
65 In late March 1995, Sprecker began 
publishing a newsletter. The first issue was called The Circuit 
Breaker, and subsequent issues were called the ACTWU News-
letter. Sprecker is identified as 
the editor in the first issue and a 
subsequent issue contains his observations regarding a bargain-
ing session. There is no conten
tion that Respondent was not 

fully aware of Sprecker™s support of the Union. 
Through his employment, Spreck
er knew Ott Nichols, who 
now lives in Missouri. Sprecker also knew Ed Scarboro, a cur-
rent employee who is a computer hobbyist. Sprecker was aware 
that Scarboro had various schematics, books, and instructional 
materials relating to computers since he had taught classes after 
work. 
In late 1995, Nichols called Spr
ecker from Missouri, asking 
about AC drives. Sprecker replied that he knew nothing about 
AC drives, that he did not work on drives. Nichols then men-
tioned Scarboro, saying that he, Scarboro, had some stuff at 
home about them. He asked Sprecker to get Scarboro™s tele-
phone number, and Sprecker agreed to do so. The next time 
Sprecker saw Scarboro, he as
ked for his telephone number and 
Scarboro gave it to him.
66  Sprecker called Nichols and gave him Scarboro™s telephone 
number. The conversation turned
 to computer software and 
Sprecker offered to send a sample of what a particular CD-
ROM could do. He offered to send it, along with anything that 
Scarboro might have. 
 64 The General Counsel argues that
 the CPT department employees 
were deprived of the bonus due to their untimely layoff on January 23, 
1995. My reading of the record reveals that the memorandum of Janu-
ary 16, 1995, informing them of the 
elimination of the department, set 
their layoff date as January 30, 1995, 1 day short of the full month. 
Insofar as it is undisputed that employees must work a full month to be 
eligible for the bonus, the memorandum of January 16, 1995, assured 
that no CPT employee would be eligible for the bonus. The setting of 
the layoff date on January 30, 1995, is additional evidence of Respon-
dent™s discriminatory motive. Not only were these employees subjected 
to the injury of elimina
tion, they also bore the insult of having to work 
1 day less than a full month, thereby 
forfeiting any bonus to which they would otherwise have been entitled. 65 Sprecker had been a supervisor for about 6 months during one of 
his prior periods of employment. 
66 Scarboro initially denied giving 
Sprecker his telephone number, 
but later acknowledged that he could have. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286On December 31, 1995, Nichols called Scarboro, asking if 
he had any schematics for AC dr
ives. He said he could give him ﬁsomething™™ for them, but not much. He mentioned that 
Sprecker could pick them up. 
In early January 1996, Sprecker received a call from Nichols. 
Nichols told Sprecker that Scarboro did have something for 
him. Sprecker again offered to get whatever it was from Scar-
boro and send it to him.67 On January 23, 1996, the next time 
Sprecker saw Scarboro he asked, ﬁEd, do you have something 
for Nick?™™ Scarboro replied, ﬁNo.™™
68  On January 10, 1996, Scarboro had reported the call from 
Nichols to his supervisor, Mike Miller, saying that Nichols had 
attempted to purchase schematics for parametric AC drives. 
Scarboro reported Sprecker™s approaching him to Miller and 
met with him shortly after midni
ght, the morning of January 24, 
1996, After reporting to work on January 24, at about 11:30, 
p.m., Scarboro spoke to Kramer. The record is silent as to what 
transpired in that conversation. 
Smith received an oral report of the situation.
69 He ended up 
thinking that Sprecker had asked a technician to supply com-
pany documents to him for use by a former employee who was 
a competitor. On the basis of the reports he received, and with 
no further investigation, Smith decided to discharge Sprecker. 
It is undisputed that Sprecker 
was not contacted until he was 
called into the office to be discharged. 
On January 25, 1996, when he reported to work, Sprecker 
was called into a meeting that included Smith, Kramer, Wil-

liamson, and employees Gwaltney and Myers. Smith informed 
Sprecker that he was terminated for violation of his employ-
ment agreement; that the matter had already been discussed by 
management and the decision was made. Sprecker asked what 
this was all about and Smith told him that he (Sprecker) had 
asked another technician to obtain parametric drive schematics 
for a competitor of Electrical South. Sprecker denied that he 
had stolen anything from the Company. He explained that he 
understood that this other person
 was going to bring some pa-
pers from his house that he, Sprecker, was going to send to 
another person. He again denied 
that he had stolen anything. 
Smith disputed this, saying that Sprecker had approached an-
other technician and asked him to
 obtain parametric schematics 
and later asked if he had anything ﬁfor Nick.™™ Smith said that if 

Sprecker would be forthcoming he could possibly avoid future 
legal action by the Company. Sprecker again stated that all he 
knew was what he had done, that he did not know about anyone 
else doing anything. Smith stated
 that management ﬁhad infor-
mation to the contrary.™™ Gwaltney asked what proof the Com-
                                                          
                                                           
67 Nichols would have had no reason to tell Sprecker that Scarboro 
had something for him if, as Scarboro te
stified, he told Nichols that he 
ﬁdid not want to be a part of it.™™ In response to one question, Scarboro 
indicated that he took advantage of the Company™s ﬁamnesty pro-

gram.™™ There would be no need fo
r amnesty if, when initially ap-
proached by Nichols, he had said
 that he wanted no part of it. 
68 Scarboro testified that Sprecker 
first asked whether he ﬁhad any-
thing for me?™™ Scarboro replied, ﬁ[N]o,™™ and it was then that Sprecker 
asked, ﬁ[F]or Nick?™™ The variance is immaterial. 
69 The record does not identify the source of Smith™s information. 
Smith did not recall whether he re
viewed Scarboro™s statement; how-
ever, it is clear that he did not since the statement clearly notes that 
Nichols, not Sprecker, asked for sc
hematics. Scarboro did not begin to 
prepare his statement until the morn
ing of January 25, 1996, and the 
record does not reflect when it was completed and delivered to Re-
spondent. If Smith had read Scarboro™s statement, his incorrect impres-
sion of what had occurred would have been corrected. 
pany had and Smith replied ﬁsuffi
cient proof to take action.™™ 
Myers noted that Smith had stated that if Sprecker had any 
information he could avoid legal 
action. Sprecker again denied 
doing anything wrong. Smith then left the meeting.
70  The termination form stated that Sprecker was discharged for 
violating his employment agreem
ent and for attempted theft of 
company property. The employment agreement prohibits dis-
closure of confidential information or competition with Electri-
cal South. Confidential inform
ation specifically does not in-clude ﬁinformation which is co
mmon to the trade.™™ Scarboro 
confirmed that the schematics
 about which Nichols inquired 
were easily available, the most logical source being the manu-
facturer. I find that they were not confidential information. 
There is no evidence that Sprecker was engaged in any compet-
ing business. Sprecker understood that Nichols was calling 
Scarboro because he thought that Scarboro, a computer hobby-
ist, had copies of the 
schematics at
 his home. b. Analysis and concluding findings 
The record is clear that Sprecker engaged in union activity, 
that Respondent was aware that
 Sprecker was engaging in un-
ion activity, and that Respondent bore animus towards union 

activity by its employees. In evaluating the circumstances sur-
rounding Sprecker™s discharge, the issue is whether Respondent 
seized upon the oral report of Scarboro™s report to Miller to rid 
itself of a union activist or whether it legitimately terminated 
Sprecker because of violation of his employment agreement. 
Respondent argues that Respondent had a ﬁreasonable basis™™ 
upon which to believe that Sprecker was attempting to assist 
Nichols in stealing company documents. The cases cited in 
support of this argument are inapposite. In 
GHR Energy Corp., 
294 NLRB 1011, 1013Œ1014 (1989), Respondent acted on the 
belief in the truthfulness of one
 employee™s identification of 
two employees who allegedly had been involved in a bottle 
throwing incident. Unlike the instant case, that respondent did 
not discharge the employees on the basis of a garbled report 
that bore no resemblance to the facts. Rather, the company 
official who discharged the two employees received the state-
ment of the accusing employee and personally interviewed that 
employee, confirming that the report he made to the investigat-
ing supervisor was consistent. He
 then confronted the offending 
employees with the accusation. He had not prepared termina-

tion papers for them prior to his investigatory interview with 
them.
71  70 Williamson prepared a document th
at purports to be the minutes 
of the discharge meeting. It reports that Sprecker, in the course of the 
meeting, acknowledged that he ha
d asked Scarboro for schematics. 
Both Sprecker and Gwaltney testifie
d that no such statement was made. 
I find, consistent with the testimony of both Sprecker and Scarboro, 

that Sprecker did not ask him for 
schematics and that Sprecker never 
said that he did. Respondent, in brie
f, appears to attach some signifi-
cance to this alleged admission; howev
er, even if such a statement had 
been made, it played no part in the 
decision to discharge Sprecker. That 
decision was made on the erroneous 
conclusion that Smith had made 
prior to the meeting. 
71 The second case cited by Respondent, 
Lucky Stores, 269 NLRB 
942 (1984), involved a confidential employee with access to confiden-

tial labor relations information. It 
was undisputed that the confidential 
employee had signed a posting for a unit position. The Board has held 
that, in cases involving confidential labor relations information, a com-
pany is privileged to act when there is a ﬁmore than conjectural™™ possi-
bility that the employee will 
divulge that information. 
Raytheon Co.
, 279 NLRB 245 (1986). There is no issue of confidential labor relations 
 ELECTRICAL SOUTH, INC. 287Although Smith testified that the purported violation of the 
employment contract 
was violation of the covenant not to com-pete and disclosure of confid
ential information, he acknowl-
edged that violation of the covena
nt not to compete ﬁmight be a 
stretch.™™ Scarboro admitted that the schematics for which 
Nichols asked were not confidenti
al information, rather they 
were easily available from the manufacturer. Smith™s belief that 
Sprecker was trying to steal documents for his own gain was 
not reasonable. It is contradict
ed by Scarboro™s written state-
ment. There was no evidence of any ﬁgain™™ for Sprecker. Scar-
boro reported that Nichols, wh
en asking for schematics, men-
tioned he could give Scarboro ﬁs
omething™™ for them. There is 
no evidence of any intent to steal, or assist in stealing, on the 
part of Sprecker. Sprecker assumed that Scarboro, an employee 
who knew about AC drives and was a computer hobbyist, 
would legitimately obtain whatever it was that Nichols wanted. 
In light of Respondent™s knowledge of Sprecker™s union ac-
tivities and its animus towards employee union activity as es-
tablished by the numerous unfair labor practices that I have 
found it committed, General Counsel has established that 
Sprecker™s union activity was a motivating factor in Respon-
dent™s decision to discharge him. Under 
Wright Line the burden 
shifts to Respondent to demonstrate that the same action would 
have been taken absent union activity by Sprecker. 
I find that Respondent has not met this burden. The facts on 
which Smith relied in making his decision to terminate 
Sprecker simply were not true. Smith acted upon information 
that Sprecker had asked a t
echnician supply company docu-
ments to him for use by a former employee who was a competi-
tor. Scarboro himself confirms that Sprecker never asked him 
to do anything. Nichols called 
him directly. The only action 
taken by Sprecker, other than to obtain Scarboro™s telephone 
number, was to ask whether he had anything ﬁfor Nick.™™ The 
record does not identify the supervisor who provided Smith 
with the information he acted up
on, thus I am unable to deter-
mine whether Smith was given erroneous information or did 
not understand what he was told
. Scarboro™s statement clearly 
states that Nichols, not Sprecker, asked for schematics. Smith 
acted without even reading that statement. There was no mean-
ingful investigation. The empl
oyee who was the subject of the 
investigation was not given an 
opportunity to explain his ac-
tions prior to the discharge decision being made. 
K & M
 Elec-tronics, 283 NLRB 279, 291 (1987). Smith™s precipitous action 
resulted in a decision to discharge Sprecker on accusations of 
conduct which both Scarboro and Sprecker confirm never oc-
curred. Respondent did not have
 a reasonable basis for its ac-tion. Further evidence that Respondent has failed to carry its bur-
den is the absence of evidence that any other employee has 
been discharged for alleged violation of the covenant not to 
compete. Indeed, prior to the 
election, in April 1994, Smith confronted employee Donald Tucker concerning his competi-
tion with the Company. In the course of the meeting Tucker 
acknowledged having actually 
taken company documents. 
Smith requested that Tucker retu
rn all documents and decide if 
he wished to quit competing or quit working at Electrical 
South. Tucker quit competing and kept working.
72                                                                                              
                                                                                             
information in the instant case, an
d the schematics that Nichols was 
seeking were not confidential in any event. 
72 Counsel argues that, since Tucker had expressed support for the 
Union prior to the meeting in Apri
l, Respondent™s treatment of him 
rebuts a finding animus. I disagree
. Although Tucker had privately 
Respondent did not check the facts on which it relied with 
the written statement that Scarboro either had prepared, or was 
preparing. Instead, it precipitously dismissed the editor of the 
prounion newsletter that was circ
ulated at its facility based 
upon the scenario of Sprecker requesting schematics from 
Scarboro, an event that never occurred. There is no evidence of 
any employee being discharged 
for alleged violation of the 
employment agreement, and the 
record does not establish that Sprecker violated the agreement. Respondent has not estab-
lished that Sprecker would have been discharged in the absence 
of his union activity and I find 
that his termination violated 
Section 8(a)(3). 
E. Postcertification 8(a)(5) Allegations 
1. Merit pay increases 
a. Facts 
Respondent performs both semi
annual and annual perform-
ance evaluations upon each empl
oyee. The annual evaluation, 
on the employee™s anniversary date, determines whether a merit 
pay increase is given. Data extracted from company records 
reveals that in 1993 and Janua
ry 1994, of 32 reported evalua-
tions, all but two employees received raises and the average 

raise was 73 cents an hour. In the remaining 11 months of 1994 
and January 1995, of 85 repor
ted evaluations, all evaluated 
employees received raises, with the average raise being 83 

cents an hour. CEO Smith™s initi
als began appearing on evalua-
tions as of February 1995.
73 In the remaining 11 months of 
1995 and January 1996, of 76 reported evaluations, 10 employ-
ees received no raise, and raises granted averaged 49 cents an 
hour. Thereafter in 1996, 38 eval
uations had been performed. The raises averaged only 38 cents an hour and nine employees 
received no raise. 
Under Respondents evaluation sy
stem, the shift supervisor 
makes the initial merit raise recommendation then the appropri-
ate vice president reviews the evaluation and raise recommen-
dation. The prime factor evaluated is efficiency, that is, dollar-
per-hour productivity. The evaluation also takes into account 
the type of equipment the employee is working on, whether the 
employee has been moved recently, or has had to absorb other 
people™s work. Smith gives final approval for every merit raise 
after considering these same factor
s. He points out that it is not always ﬁjust black and white.™™ Consideration is also given to 
whether the employee is new since the starting rate of $10 an 
hour has not changed in several years.
74 Smith mentioned that 
competitive factors are also taken 
into account, such as whether 
the Company had a price increase, and noted that the Com-
pany™s price increases have been
 relatively small recently. He 
summarized saying ﬁWe try to l
ook at every employee as an 
 expressed support for the Union in 
ongoing conversations with Smith, 
the election had not been held. It 
may well be that Smith thought his 
action in retaining Tucker would dissuade him from supporting the 
Union. He was not asked about his 
reasoning. Smith investigated the 
Tucker situation by speaking with
 him and asking whether he was 
competing. Sprecker was not intervie
wed; he was called into the office 
and fired. 
73 Smith was not as involved in approving increases in the early 
1990™s. He was not specific regarding 
when he again became involved. 
Mitchell testified that Smith was i
nvolved during the 6 months that he 
was vice president of production in 1994; however, Smith apparently 
was not initialing the approved raises at that time. 
74 This suggests that higher paid employees would not receive raises 
as generous as lower paid employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288individual, and judge them by 
the parameters we™ve always 
used.™™75  Although the testimony does refl
ect that the factors evalu-
ated are constant, the record is devoid of any evidence regard-
ing how the amount of recommended raise, relative to the vari-
ous factors being evaluated, is determined. There is, so far as 
the record shows, no formula. The 
amount of the raise, if given, 
is discretionary. Insofar as da
ta extracted from Respondent™s documents reveals that 11 employ
ees did not receive any raise 
in 1995, Respondent appears to have exercised its discretion 
differently than it did in 1993 and 1994. The data reflects that 
the maximum increase given in 1995 and 1996 was 80 cents, 
suggesting that a cap was esta
blished. Some employees who 
were rated as needing improvement received raises in 1993 and 

1994. No employee rated as need
ing improvement received an 
increase in 1995 or 1996. Although the testimony does not 
reflect any changed criteria for merit raises, the data clearly 
reveals that there was a change
 in the manner in which Respon-
dent exercised its discretion with regard to the employees in the 

bargaining unit. 
b. Analysis and concluding findings 
An employer™s obligation, upon
 employees™ selection of a 
collective-bargaining representative, 
is to continue in effect the 
employees™ existing terms and c
onditions of employment until 
they are altered as a result of good-faith bargaining. An estab-

lished practice of general wage 
increases is such a term and 
condition of employment. An established practice of discre-

tionary merit increases is also
 such a term and condition of 
employment. 
Daily News of Los Angeles
, 315 NLRB 1236 
(1994). When dealing with discretionary merit increases, how-
ever, an employer has an additio
nal obligation: it must consult 
with the employees™ bargaining
 representative regarding im-
plementation of the program to th
e extent that discretion exists 
in determining the amounts of the increases. Id. at 1239; 
Oneita 
Knitting Mills
, 205 NLRB 500 (1973). Respondent did not do 
so and, by failing to do so, it 
violated Section 8(a)(5) of the 
Act. 
2. Health insurance 
a. Facts 
On March 22, 1995, Respondent™s
 negotiator, attorney Todd 
Cline, telephoned the Union™s negotiator, Harris Raynor, advis-
ing that Respondent was faced with a crisis regarding insurance 
coverage. Existing coverage would lapse on April 30, 1995, 
and the carrier, Principal, would increase premiums 70 percent 
to continue coverage at the exis
ting level. A lett
er dated March 23, 1995, confirming the problem was sent to Raynor. Raynor 
responded by letter dated March 
27, 1995, with a request for 
various items of information and by a letter dated March 31, 
1995, seeking clarification and additional information as well a 

request that Respondent consid
er insurance through Amalga-
mated Life Insurance Company (ALICO).
76 Cline responded by 
letter dated April 6, 1995, enclosing the information and stating 
there was no objection to ALICO preparing a cost estimate. 
In the letter of March 23, 1995, Cline had proposed the fol-
lowing changes in the existing program: (1) eliminating the 
prescription drug card; (2) eliminating mail-order prescriptions; 
                                                          
                                                           
75 I heard Smith say ﬁparameters™™ a
nd have corrected the transcript 
from ﬁperimeters.™™ 
76 ALICO is a multiemployer trust with both company and union 
trustees. (3) eliminating supplemental accident coverage; (4) increasing 
the deductible from $200 to $600 a year; and (5) requiring em-
ployee payment of 50 percent of individual coverage. 
The first bargaining session re
garding insurance was on 
April 10, 1995. The parties agreed to bargain insurance sepa-
rately from the overall contra
ct. Respondent introduced Brian 
Sowers, an insurance broker. The parties discussed Respon-dent™s past insurance experience
 and various options, including 
changing carriers. The Union in
terposed no objection to this, noting that the concern was coverage, not the identity of the 
carrier. Sowers stated he was a
ttempting to obtain bids from 13 
companies. Raynor pointed out that if, as Respondent had pro-
posed, employees paid 50 percen
t of individual coverage the 
Company would be better off than under the current plan. Re-
spondent dropped that demand fr
om its proposal. Raynor re-
quested that ALICO be included, 
indicating that he would have 
someone from the Union contact Sowers. Raynor emphasized 

the Union™s desire that coverage include a prescription drug 
card and payment of some dependent coverage by the Com-
pany. 
In late April, Cline telephoned
 Raynor and advised that cov-
erage would not lapse, that an extension, albeit at the higher 
rates, had been granted.
77 Sowers had not yet received the in-
formation he was gathering. Th
e next bargaining session was 
set for May 22, 1995. On May 2, 1995, Raynor sent Cline a 
letter requesting additional information. 
On May 22, 1995, the parties 
met again. Discussion centered 
on the coverage provided by a company named Protective Life, 
the company that provided coverage to Respondent™s nonbar-
gaining unit employees. Protective did not offer a drug card or 
mail-order prescription benefit. 
Cline proposed this coverage. 
In the course of discussion 
the $600 deductible demanded in 
Cline™s March 23 letter was reduced to $500. Raynor stated that 
there was no objection to switching from Principal to Protec-
tive, although this would result in the loss of supplemental ac-
cident coverage.
78 Raynor requested the effect of adding a drug 
card and reduction in the deductible to $200 or $300.
79 Cline stated that he was concerned that at some point the Union 
needed to accept the Company™s proposal or make a legitimate 
counterproposal. He asked whether ALICO had made a pro-
posal and Raynor responded that the cost was comparable to 
the increased premiums that Principal had imposed. 
On May 26, 1995, the parties me
t again. The information re-
garding the increased cost of a drug card and lower deductible 
were provided in percentage te
rms and someone performed the 
calculations so that firm figures were stated for the premium.
80 Raynor prepared a chart showing the figures. Respondent pro-
posed Protective™s basic coverage, no drug card, and a $500 
 77 At some point Cline explained to
 Raynor that Principal™s exten-
sion was ﬁindefinite, but not infinite.™™ Raynor did not advise Cline, due 
to the continuation of insurance, that the Union™s position had changed 
and that it was no longer willing to negotiate insurance separately.  
78 Under Principal, the first $500 for treatment for accidents was 
covered; the 20-percent copayment was waived. 
79 Raynor noted in his testimony 
that prescription drugs were cov-
ered under the major medical portion of the plan, but this required a 20-
percent copayment and the inconveni
ence of having to file a claim. 
80 Raynor, both in negotiations and 
in his testimony, expressed his 
consternation with being given a per
centage figure rather than a firm 
monetary amount. He acknowledged that
 Cline found this unusual and 
made an effort to obtain the inform
ation in firm figures, but was unsuc-
cessful. Cline then invited Raynor 
to contact Sowers, the insurance 
broker, directly. 
 ELECTRICAL SOUTH, INC. 289deductible, which would cost $104.60 per month for individual 
coverage. This was approximate
ly $40 less than continued cov-
erage by Principal. Adding a drug card with no cap on the cost 

of prescriptions to the Protective basic coverage and dropping 
the deductible to $200 resulted in a cost of $123.11 per month. 
Raynor proposed these additions. 
Cline rejected 
these requests, 
as well as a request that the Company pay one half of the de-
pendent coverage. Cline proposed implementation of the Pro-
tective plan on July 1, 1995. He stated that if the Union were to 
agree to that, the Company would refund the difference in pre-
miums for dependent coverage th
at employees had been paying 
since the increase in Principal™s rates on May 1. Raynor stated 

that he would take the offer to the membership, but would not recommend it. 
On June 19, 1995, the partie
s bargained about various mat-
ters before returning to insurance. The Union again requested a 
medical card and payment of one half of dependent coverage. 
Cline rejected the demand. Raynor reported that the employees 
had rejected the Company™s propos
al. Cline asked if the parties 
were at impasse, indicating that
 the Company would implement 
its proposal on July 1, 1995. Raynor responded that insurance 
could be dealt with as part 
of the whole economic package. 
Cline stated that he felt the parties were at impasse and that 

Raynor was trying to change the rules since he had agreed to 
bargain insurance separately. 
The parties wrote each other fo
llowing this meeting, but the 
letters crossed in the mail. 
On June 22, 1995, Cline wrote 
Raynor, summarizing the bargaini
ng as he saw it and stating that the parties were at impa
sse. On June 21, 1995, Raynor 
wrote Cline requesting additional information and stating that 
the parties were not at impasse. 
Raynor™s letter requests various 
pieces of information including the following: 
1. A statement directly from Protective explaining why they 
quote ﬁmodifications™™ (drug card and lower deductibles) in 

percentage terms. 
2. The correct amount of the cost for individual and family 
coverage under Principal, prior 
to the premium increase, noting that Smith had posted figures on the bulletin board on April 24 
that were higher than the $93.07 and $195.52 figures that Cline 
had given the Union. 
3. Figures from Protective breaking out the cost of prescrip-
tion drug coverage, which is 
partially covered under major 
medical, and then detailing the dollar difference to cover the 

cost of drug coverage, with a medical card with a $5/$10 de-
ductible and, alternatively, a $10/$15 deductible. 
Respondent implemented its he
alth insurance proposal on 
July 1, 1995, changing to Protec
tive. The parties met for bar-
gaining on July 21, 1995. When Raynor sought to raise the 

issue of insurance, Cline advised that it was settled, that the 
Company had no obligation to bargain further regarding insur-
ance. 
b. Analysis and concluding findings 
In determining whether impasse has occurred, the Board 
considers various factors, includ
ing the good faith of the parties in the negotiations, the length of the negotiations, the impor-
tance of the issue, and the contemporaneous understanding of 
the parties.
81 In this case, there is no allegation of bad-faith 
bargaining. Respondent made 
several concessions from its 
original proposal, and, as a re
sult, the Respondent is now pay-
                                                          
                                                           
81 Taft Broadcasting Co
., 163 NLRB 475 (1967). 
ing approximately $11.50 more pe
r month, per employee, for 
individual insurance coverage.
82 Respondent stated that it 
would consider any proposal the Union wished to make, and 
the Union contacted a jointly trusteed fund, ALICO, in order to 
obtain a bid. ALICO was unable to make a competitive bid, and 
this was reported at negotiations. The Union never presented a 
comprehensive counterproposal. Rather, it sought to maintain 
the level of coverage that Princi
pal provided, as well as seeking 
a concession regarding a company contribution towards de-

pendent coverage. It is uncle
ar when Respondent dropped the deductible from $600 to $500, but this occurred no later than 

the May 22, 1995 meeting. The parties™ positions did not 
change after that meeting. At 
the May 26 meeting Raynor indi-
cated that, although he would no
t recommend it, he would take 
the company proposal to the membership. On June 19, 1995, he 
reported that the employees had 
rejected the proposal. He con-
tinued to seek the same conce
ssions he had sought on May 26, 
and Respondent refused to make
 the requested concessions. I 
find that the parties were at impasse. 
Litton Systems, 300 NLRB 
324, 332 (1990). 
In making this finding, I am mindful of the Union™s concern 
regarding the manner in which Pr
otective quoted rates, as per-
centages rather than firm figures. Despite this, the parties did 

compute the projected increase in costs that would occur if the 
Company™s proposal were modified by adding a drug card and 
reducing the deductible. This was done at the meeting of May 
26, 1995. Respondent rejected th
e request. Cline told Raynor 
that he had no objection to his 
directly contacting insurance 
broker Sowers regarding the manner in which Protective quoted 

rates, but it does not appear that Raynor did so. The Union 
requested no additional inform
ation during, or immediately 
after, that meeting. The additi
onal information request was not 
made until June 21, 1995, after the June 19 meeting in which 
Cline suggested the parties were at impasse. 
General Counsel argues that the 
parties were not at impasse because of the unanswered information request. I find that the 

information request did not alter th
e fact that the parties were at 
impasse. 
When the parties returned to the bargaining table on July 21, 
1995, the insurance proposal had been implemented. The par-
ties had agreed to first discuss 
contract language and then turn 
to economic issues. The Union had agreed, under the threat of 
lapsed coverage and significantly
 increased rates, to bargain 
insurance separately. That barg
aining having concluded, there 
was no obligation on the part of Respondent to address an eco-
nomic item at that time. By refusing to address the issue of 
insurance on July 21, 1995, Responde
nt did not violate the Act. 
The Charging Party argues that, upon relaxation of the May 
1, 1995, deadline, the ground rules changed and insurance sim-
ply became another economic item in the contract. Citing 
Bot-tom Line Enterprises
,83 it argues that Respondent was not privi-
leged to implement the new insurance program even assuming 
impasse.
84 This argument would be appealing if, when advised 
 82 Principal™s premium for indivi
dual coverage was $93.07. Respon-
dent now pays $104.60. 
83 302 NLRB 373 (1991). 
84 RBE Electronics of S.D.,
 320 NLRB 80 (1995), the Board recog-
nized an exception to 
Bottom Line in situations where ﬁan employer is 
confronted with an economic exigency compelling prompt action short 
of the type relieving the employer of its obligation to bargain entirely.™™ 
Id. at 82. I need not fi
nd whether the threatened lapse in coverage was such an economic exigency since the 
Union agreed to bargain. After the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290that there would be no lapse in coverage, Raynor had expressed 
unwillingness to bargain insurance separately. I have found that 
the parties initially agreed to bargain insurance separately. 
When the Union continued to bargain, without asserting that 
the rules had changed since there was going to be no lapse in 
coverage, Respondent justifiably 
assumed that the parties were 
bargaining insurance separately, as they had begun to do on 
April 10, 1995, when faced with lapsed coverage. Cline could 
not read Raynor™s mind. Thus, 
he was justified in accusing 
Raynor of changing the rules when, on June 19, 1995, Raynor 
indicated that he wanted to deal with insurance as part of the 
whole economic package, not sepa
rately. Since the parties had 
continued to bargain the insurance issue separately, I find that 
Respondent was privileged, on imp
asse, to implement its pro-posal. Regarding the information request, an employer must pro-
vide information that is necessary
 for, and relevant to, the Un-
ion™s performance of its bargaini
ng obligation. An employer is 
not required to provide information that it does not have. The 

parties had discussed at length th
e difficulty inherent in dealing 
with Protective™s quotation in percentages. Cline had concurred 

with Raynor that this was unusua
l and that he had been unsuc-
cessful in seeking to find out the reason for this. He had urged 

Raynor to contact Sowers in this regard, but Raynor had not 
done so. Notwithstanding the in
convenience, the parties had 
computed the figures on May 26, 1995. The Union had made its 
demand for this increased cove
rage, and Respondent had re-
jected it. As of June 21, 1995, 
there was no need for an expla-
nation from Protective as to of why it quoted in percentage 
terms. Thus, there is no basis for finding a violation based on 
Respondent™s failure to respond 
to this request. Regarding the 
apparent different figures for costs of the prior Principal cover-
age, Raynor had, at the ba
rgaining session on May 26, 1995, 
written the figures with which the parties were dealing on a flip 
chart. If there was any question regarding the validity of those 
figures, it is not reflected in either Raynor™s testimony or the 

minutes of the meeting. Thus, from a bargaining standpoint, the 
figures that Smith had allegedly pos
ted in April were, at best, of 
historical interest. They had no
 current relevance, and Respon-
dent had no obligation to respond to
 this request. As reflected 
above, the parties had bargained 
to impasse on insurance. The 
Union had, from the outset, unsu
ccessfully sought to retain a 
prescription drug card under th
e program. The information 
sought in the request of June 21 was not relevant to the insur-ance program implemented. Nevert
heless, it was relevant with 
regard to the formulation of future proposals. Thus, I find that 
by failing to respond to the Union™s request that Respondent 
seek to have Protective determin
e the cost of prescriptions un-
der its major medical coverage
 and provide a breakdown of 
premiums for a drug card with deductibles of $5/$10 and 
$10/$15, Respondent violated the Act. 
In summary, I find that the record establishes that the parties 
were at impasse. The 11th hour
 information request did not 
change this. As found above, Re
spondent has violated the Act by failing to respond to the Union™s request that it have the 
insurance carrier provide the in
formation relating to compara-
tive costs if prescriptions were dropped from the major medical 

portion of coverage and a medical card with deductibles substi-
                                                                                            
 threatened lapse was postponed, the Union continued to bargain about 
insurance and did not, until June 19, argue that implementation should 
await a total contract.  
tuted therefor. Respondent did not
 unlawfully fail to bargain 
regarding insurance in July 1995 since the parties had not yet 
turned to economic issues. 
CONCLUSIONS OF LAW 
1. By advising employees that company policies will be 
more strictly enforced because 
of their union activities, advis-
ing employees that selection of the Union as their collective-
bargaining representative was futile, creating the impression 
that employees™ union activities 
were under surveillance, inter-
rogating employees concerning 
their union sympathies, activi-

ties, and desires, advising employ
ees that the wearing of union 
insignia is inappropriate, threatening unspecified reprisals and 

plant and department closure because of employees™ union 
activities, and prohibiting discussion about the Union, the Re-
spondent has engaged in unfair 
labor practices affecting com-merce within the meaning of S
ection 8(a)(1) and Section 2(6) 
and (7) of the Act. 
2. By issuing a verbal warning to Doug Gwaltney, issuing 
written warnings to David Albert
son and Charles Trotter, dis-
charging Lee Sprecker, and eliminating the CPT department, 

because of their support for, and activities on behalf of, the 
Union, the Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
(3) and Section 2(6) and (7) of the Act. 
3. By unilaterally, without not
ice to or bargaining with the 
Union, instituting scheduled instead of flexible breaks, creating 
an assistant supervisory position that included the continued 
performance of bargaining unit 
work, establishing a discipli-
nary procedure for violation of its tobacco policy, establishing a 
written parking policy, establishing a written policy for bidding 
on job vacancies, dealing directly
 with employees regarding the 
scheduling and length of breaks
, unilaterally determining the 
amount of employee merit increa
ses, and failing and refusing to 
provide relevant information relating to the cost of drug cover-
age under its health insurance,
 Respondent has engaged in un-
fair labor practices affecting commerce within the meaning of 

Section 8(a)(1) and (5) and Sect
ion 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
In regard to the Section 8(a)(3
) violations, the Respondent, in 
order to restore the status quo ante, will be ordered to reestab-

lish the CPT department. In this regard I note that all necessary 
equipment is present and the fu
nctions formerly performed by 
the CPT engineers are being performed by the more experi-
enced technicians or subcontracted through outsourcing. 
Lear Sieglar, Inc., 295 NLRB 857 (1989). Respondent will be or-
dered to remove all references to the unlawful discipline, in-
cluding the discharge of Lee Sprecker. The Respondent, having 
discriminatory discharged and la
id off employees, must offer 
them reinstatement and make them whole for any loss of earn-
ings and other benefits, computed on a quarterly basis from 
date of discharge to date of pr
oper offer of reinstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987). Backpay will 
specifically include their pro ra
ta share of all monthly bonuses 
paid in January 1995 and thereafter and any wage increases 

they would have received. 
 ELECTRICAL SOUTH, INC. 291In regard to the Section 8(a
)(5) violations, the Respondent 
will be ordered, on the request of the Union, to rescind any or 
all policies and practices that we
re implemented in 1994, and to bargain in good faith before making changes in employees™ 
wages, hours, and working conditions. Respondent will be or-
dered to request that its insurance carrier provide the drug cost 
information requested by the Un
ion. The discretionary merit 
increases, the amounts of which 
were unilaterally determined 
and granted to unit employees, 
significantly decreased begin-
ning in February 1995. The Charging Party, noting that Smith 
began initialing wage increases at that time, has requested a 
remedy that effectively continues the raises at the average from 
prior years; however, I found th
at Smith was involved in re-
viewing merit raises at least as earl
y as the spring of 1994 when 
Mitchell was vice president of production. The failure to bar-
gain over discretionary merit incr
eases is a Section 8(a)(5) vio-
lation, and I am, therefore, not inclined to order a monetary 
remedy of a specific amount. See 
Florida Steel Corp., 220 
NLRB 260 (1975). A retroactive bargaining order would not 
assure agreement. Nevertheless, the record clearly reflects a 
significant decrease in the increases granted in 1995 and 1996. I 
shall, therefore, consistent with the Board™s decision in 
Daily News of Los Angeles
, 315 NLRB at 1241, supra, in which the 
respondent actually discontinued me
rit increases, order that the 
employees herein be paid the difference between their actual 

wages and the wages they would have otherwise received. In 
order to assure that Responden
t exercised its discretion even-
handedly towards bargaining un
it employees, the merit in-
creases granted to the Respondent™s unrepresented employees, 
as identified in the unit descri
ption, should be instructive. 
 [Recommended Order omitted from publication.] 
 